  19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
       Trust Security Agreement and Financing Statement dated Se Pg 1 of 60

ELECTRONICALLY RECORDED                       2018151772
                               TRV          58      PGS


    RECORDING REQUESTED BY AND
    WHEN RECORDED RETURN TO:

    Safarian Choi & Bo1st LLP
    555 South Flo      t., Suite 650
                                        11-GF#aalwotaglA        DRK
                                        RETURN TO: HERITAGE TITLE
    Los An     , California 90071       401 CONGRESS AVE., SUITE 1500
    Att ion: Alex Choi, Esq.                AUSTIN, TEXAS 78701
                                                                    (Space Above For Recorder's Use)

                                   DEED OF TRUST,
                   SECURITY AGREEMENT AND FINANCING STATEMENT

                                                   by

                   900 CESAR CHAVEZ, LLC, 905 CESAR CHAVEZ, LLC,
      5TH AND RED RIVER, LLC and 7400 SOUTH CONGRESS, LLC, each a Delaware limited
                                    liability company

                                           having an office at

                         401 Congress Avenue, 33rd Floor, Austin, Texas 78701

                                       (collectively, "Borrower")

                                                   to

                                       CYRUS N. ANSARI, ESQ.
                                          having an office at

                             do Stutzman, Bromberg, Esserman & Plifka,
                          2323 Bryan Street, Suite 2200, Dallas, Texas 75201

                                              ("Trustee")

                                           for the benefit of

        U.S. REAL ESTATE CREDIT HOLDINGS III-A, LP, an Irish limited partnership

                                        having an office at
           do Calmwater Capital, 11755 Wilshire Blvd., Suite 1425, Los Angeles, CA 90025

                                              ("Lender")




                                                                                 EXHIBIT "4"


                                                                                             ATX000087
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
     Trust Security Agreement and Financing Statement dated Se rPgesJ   Electronically
                                                                     2 of  60
                                                                       ID          1
                                                                       Cou
                                                                       Oat _    an I         Time
                                                                               Simplifile.pom 800.460.5657


RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:

Safarian Choi & Bolst LLP            11-GF# a()1 "(3t 611 A DRK
555 South Flo      t., Suite 650    RETURN TO: HERITAGE TITLE
Los An     , California 90071       401 CONGRESS AVE., SUITE 1500
Att ion: Alex Choi, Esq.                AUSTIN, TEXAS 78701
                                                                (Space Above For Recorder's Use)

                               DEED OF TRUST,
               SECURITY AGREEMENT AND FINANCING STATEMENT

                                               by

               900 CESAR CHAVEZ, LLC, 905 CESAR CHAVEZ, LLC,
  5TH AND RED RIVER, LLC and 7400 SOUTH CONGRESS, LLC, each a Delaware limited
                                liability company

                                       having an office at

                    401 Congress Avenue, 33rd Floor, Austin, Texas 78701

                                   (collectively, "Borrower")

                                               to

                                   CYRUS N. ANSARI, ESQ.
                                      having an office at

                         c/o Stutzman, Bromberg, Esseiman & Plifka,
                      2323 Bryan Street, Suite 2200, Dallas, Texas 75201

                                          ("Trustee")

                                        for the benefit of

    U.S. REAL ESTATE CREDIT HOLDINGS III-A, LP, an Irish limited partnership

                                     having an office at
       c/o Calmwater Capital, 11755 Wilshire Blvd., Suite 1425, Los Angeles, CA 90025

                                          ("Lender")




                                                                                           ATX000088
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
     Trust Security Agreement and Financing Statement dated Se Pg 3 of 60


  NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON,
     YOU MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING
 INFORMATION FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN
REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS:
  YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

    DEED OF TRUST, SECURITY AGREEMENT AND FINANCING STATEMENT
                       (World Class — Austin Portfolio)

        THIS DEED OF TRUST, SECURITY AGREEMENT AND FINANCING
STATEMENT (this "Security Instrument") is made as of September 21, 2018 ("Effective
Date"), by 900 CESAR CHAVEZ, LLC, 905 CESAR CHAVEZ, LLC, 5TH AND RED
RIVER, LLC and 7400 SOUTH CONGRESS, LLC, each a Delaware limited liability
company (collectively, jointly, severally and collectively, as the context may require,
"Borrower"), the address of which is 401 Congress Avenue, 33rd Floor, Austin, Texas 78701, to
CYRUS N. ANSARI, ESQ. (together with any successor or substitute Trustee from time to time
designated or acting in accordance herewith, the "Trustee"), the address of which is c/o
S tutzman, Bromberg, Esserman & Plifka, 2323 Bryan Street, Suite 2200, Dallas, Texas 75201,
for the benefit of U.S. REAL ESTATE CREDIT HOLDINGS III-A, LP, an Irish limited
partnership ("Lender"), the address of which is c/o Calmwater Capital, 11755 Wilshire Blvd.,
Suite 1425, Los Angeles, CA 90025.

                                 WITNES SETH THAT:

BORROWER HEREBY IRREVOCABLY GRANTS, BARGAINS, TRANSFERS,
MORTGAGES, CONVEYS AND ASSIGNS TO TRUSTEE, IN TRUST FOR THE BENEFIT
OF LENDER, WITH POWER OF SALE AND RIGHT OF ENTRY, all of Borrower's right,
title and interest now owned or hereafter acquired in and to the following property, all of which
is hereinafter individually and collectively defined as the "Property":

        A.      All that certain land situated at (i) 504 E. 5th Street, Austin, Texas, and legally
described on Exhibit A-1 attached hereto and incorporated herein by reference (the "5th Real
Property"), (ii) 900 & 904 East Cesar Chavez Street, Austin, Texas, and legally described on
Exhibit A-2 attached hereto and incorporated herein by reference (the "900 Cesar Chavez Real
Property"), (iii) 905 & 907 East Cesar Chavez Street, Austin, Texas, and legally described on
Exhibit A-3 attached hereto and incorporated herein by reference (the "905 Cesar Chavez Real
Property"), and (iv) 7400 South Congress Avenue, Austin, Texas, and legally described on
Exhibit A-4 attached hereto and incorporated herein by reference (individually and collectively,
as the context may require, the "Land"), together with all of the easements, rights, privileges,
franchises, tenements, hereditaments and appurtenances now or hereafter thereunto belonging or
in any way appertaining and all of the estate, right, title, interest, claim and demand whatsoever
of Borrower therein or thereto, either at law or in equity, in possession or in expectancy, now or
hereafter acquired;

        B.     All structures, buildings and improvements of every kind and description now or
at any time hereafter located or placed on the Land (the "Improvements");




                                                                                          ATX000089
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
     Trust Security Agreement and Financing Statement dated Se Pg 4 of 60


        C.      All furniture, furnishings, fixtures, goods, equipment, inventory or personal
property owned by Borrower and now or hereafter located on, attached to or used in and about
the Improvements, including, but not limited to, all machines, engines, boilers, dynamos,
elevators, stokers, tanks, cabinets, awnings, screens, shades, blinds, carpets, draperies, lawn
mowers, and all appliances, plumbing, heating, air conditioning, lighting, ventilating,
refrigerating, disposal and incinerating equipment, and all fixtures and appurtenances thereto,
and such other goods and chattels and personal property owned by Borrower as are now or
hereafter used or furnished in operating the Improvements, or the activities conducted therein,
and all building materials and equipment hereafter situated on or about the Land or the
Improvements, and all warranties and guaranties relating thereto, and all additions thereto and
substitutions and replacements therefor (exclusive of any of the foregoing owned or leased by
tenants of space in the Improvements);

       D.      All easements, rights of way, strips and gores of land, vaults, streets, ways, alleys,
passages, sewer rights, air rights and other development rights now or hereafter located on or
appurtenant to the Land and/or the Improvements or under or above the same or any part or
parcel thereof, and all estates, rights, titles, interests, tenements, hereditaments and
appurtenances, reversions and remainders whatsoever, in any way belonging, relating or
appertaining to the Land and/or the Improvements or any part thereof, or which hereafter shall in
any way belong, relate or be appurtenant thereto, whether now owned or hereafter acquired by
Borrower;

       E.      All water, ditches, wells, reservoirs and drains and all water, ditch, well, reservoir
and drainage rights which are appurtenant to, located on, under or above or used in connection
with the Land and/or the Improvements, or any part thereof, whether now existing or hereafter
created or acquired;

        F.      All minerals, crops, timber, trees, shrubs, flowers and landscaping features now or
hereafter located on, under or above the Land;

        G.       All cash funds, deposit accounts and other rights and evidence of rights to
investments or cash, now or hereafter created or held by Lender pursuant to this Security
Instrument or any other of the Loan Documents (as hereinafter defined), including, without
limitation, all funds now or hereafter on deposit in any reserves or accounts held by or on behalf
of Lender pursuant to this Security Instrument or any other of the Loan Documents (including,
without limitation, the reserves established pursuant to Article I of this Security Instrument)
(collectively, the "Reserves");

        H.      All leases (including, without limitation, oil, gas and mineral leases), licenses,
rental agreements, concessions and occupancy agreements of all or any part the Land and/or the
Improvements now or hereafter entered into (each, a "Lease" and collectively, "Leases"), and all
rents, royalties, issues, profits, revenue, income and other benefits (collectively, the "Rents and
Profits") of the Land and/or the Improvements, now or hereafter arising from the use or
enjoyment of all or any portion thereof or from any present or future Lease or other agreement
pertaining thereto or arising from any of the Contracts (as hereinafter defined) or any of the
General Intangibles (as hereinafter defined) and all cash or securities deposited to secure
performance by the tenants, lessees, licensees or occupants (each, a "Tenant" and collectively,




                                                                                            ATX000090
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
     Trust Security Agreement and Financing Statement dated Se Pg 5 of 60


"Tenants"), as applicable, of their obligations under any such Leases, whether said cash or
securities are to be held until the expiration of the terms of said Leases or applied to one or more
of the installments of rent coming due prior to the expiration of said tennis, subject to, however,
the provisions contained in Section 1.8 hereinbelow;

        I.      All contracts and agreements now or hereafter entered into covering any part of
the Land and/or the Improvements (except Leases), together with any management agents,
leasing agents, sales agents, service and maintenance agents, contractors and other third parties
(collectively, the "Contracting Parties", or, singularly, a "Contracting Party"), whether now
existing or hereafter arising, relating to the management, operation, leasing, sale, maintenance
and repair of the Land and Improvements, including, without limitation, management
agreements, franchise agreements, equipment leases and personal property leases (collectively,
the "Contracts" or, singularly, a "Contract") and all revenue, income and other benefits thereof,
including, without limitation, management agreements, service contracts, maintenance contracts,
equipment leases, personal property leases and any contracts or documents relating to
construction on any part of the Land and/or the Improvements (including plans, drawings,
surveys, tests, reports, bonds and governmental approvals) or to the management or operation of
any part of the Land and/or the Improvements;

        J.       Any and all warranties and guaranties relating to the Property or any fixtures,
equipment or personal property owned by Borrower and located on and/or used in connection
with the Property, whether now existing or hereafter arising; and any and all permits, licenses,
certificates of use and occupancy (or their equivalent) and applications and approvals issued by
any governmental authority or agency relating to the construction, ownership, operation and/or
use of the Property, to the extent assignable, whether now existing or hereafter arising
(collectively, the "Warranties")

         K.      All present and future deposits given to any public or private utility with respect
to utility services furnished to any part of the Land and/or the Improvements;

        L.       All present and future funds, accounts, instruments, accounts receivable,
documents, causes of action, claims, general intangibles (including without limitation, patents,
copyrights, trademarks, trade names, service marks and symbols now or hereafter used in
connection with any part of the Land and/or the Improvements, all names by which the Land or
the Improvements may be operated or known, all rights to carry on business under such names,
and all rights, interest and privileges which Borrower has or may have as developer or declarant
under any covenants, restrictions or declarations now or hereafter relating to the Land and/or the
Improvements) and all notes or chattel paper now or hereafter arising from or by virtue of any
transactions related to the Land and/or the Improvements (together with the Contracts, and the
Warranties, collectively, the "General Intangibles");

        M.      All water taps, sewer taps, certificates of occupancy, permits, licenses, franchises,
certificates, consents, approvals and other rights and privileges now or hereafter obtained in
connection with the Land and/or the Improvements and all present and future warranties and
guaranties relating to the Improvements or to any equipment, fixtures, furniture, furnishings,
personal property or components of any of the foregoing now or hereafter located or installed on
the Land and/or the Improvements;




                                                                                            ATX000091
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
     Trust Security Agreement and Financing Statement dated Se Pg 6 of 60


        N.      All building materials, supplies and equipment now or hereafter placed on the
Land and/or in the Improvements and all architectural renderings, models, drawings, plans,
specifications, studies and data now or hereafter relating to the Land and/or the Improvements;

       0.       All right, title and interest of Borrower in any insurance policies or binders now
or hereafter referred to in clauses (A)-(N) and (P)-(R) including any unearned premiums thereon;

       P.      All proceeds, products, substitutions and accessions (including without limitation,
claims and demands therefor) of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including, without limitation, proceeds of insurance and
condemnation awards;

        Q.      All present and future tax refunds relating to the Property. The term "Tax"
includes, without limitation, all real estate and personal property taxes, assessments and
impositions, whether special or general, and any similar governmental charges or assessments
that are levied upon the Property; and

       R.       All other or greater rights and interests of every nature in the Land and/or the
Improvements and in the possession or use thereof and income therefrom, whether now owned
or hereafter acquired by Borrower.

       FOR THE PURPOSES OF SECURING:

        (1)     The debt evidenced by that certain Promissory Note (such Promissory Note,
together with any and all renewals, modifications, consolidations and extensions thereof,
substitutions therefor, replacements thereof and any other evidence of indebtedness given in
exchange therefor, is hereinafter referred to as the "Note") signed as of the Effective Date, made
by Borrower to the order of Lender in the original principal amount of $22,932,250.00, with a
maturity date of October 1, 2020, as may be extended in accordance with the Note, together with
interest as therein provided;

        (2)     The full and prompt payment and performance of all of the provisions,
agreements, covenants and obligations contained herein and contained in any other agreements,
documents or instruments now or hereafter evidencing, securing, guaranteeing or otherwise
relating to the indebtedness evidenced by the Note (the Note, this Security Instrument, the Loan
Agreement between the parties of even date herewith (the "Loan Agreement"), and such other
agreements, documents and instruments executed and/or delivered in connection with the Loan,
together with any and all renewals, amendments, extensions and modifications thereof,
supplements thereof and other changes of any kind thereto are hereinafter collectively referred to
as the "Loan Documents"; capitalized -Willis used herein and not otherwise defined shall have the
meanings ascribed to them in the Loan Agreement) and the payment of all other amounts therein
covenanted to be paid and performance of all other obligations therein covenanted to be
perfoirned;

       (3)    Any and all additional advances made by Lender to protect or preserve the
Property or the lien or security interest created hereby on or in the Property, or for Taxes,
assessments or insurance premiums as hereinafter provided or for performance of any of
Borrower's obligations hereunder or under the other Loan Documents or for any other purpose




                                                                                         ATX000092
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
     Trust Security Agreement and Financing Statement dated Se Pg 7 of 60


provided herein or in the other Loan Documents (whether or not the original Borrower remains
the owner of the Property at the time of such advances); and

        (4)    Any and all other indebtedness now owing or which may hereafter be owing by
Borrower to Lender, including, without limitation, Yield Maintenance and the Exit Fee (as each
such term is defined in the Note) and any other prepayment fees, however and whenever incurred
or evidenced, whether express or implied, direct or indirect, absolute or contingent, or due or to
become due, and all renewals, modifications, consolidations, replacements and extensions
thereof.

        (All of the sums referred to in Paragraphs (1) through (4) above are herein sometimes
referred to as the "secured indebtedness" or the "indebtedness secured hereby"). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to them in the
Loan Agreement.

        TO HAVE AND TO HOLD the above granted and described Property, together with all
and singular the rights, hereditaments and appurtenances in any way appertaining or belonging
thereto, unto Trustee and Trustee's successors or substitutes in this trust, and for their successors
and assigns, in trust and for the uses and purposes hereafter set forth, forever, subject, however,
to all Permitted Exceptions (defined in Section 1.1 below).

        Borrower, for Borrower and Borrower's successors and assigns, hereby agrees to warrant
and forever defend, all and singular, title to the Property unto Trustee, and Trustee's successors
or substitutes in the trust, forever, against every person whomsoever lawfully claiming, or to
claim, the same or any part thereof;

        PROVIDED, HOWEVER, that if Borrower shall pay in full or cause to be paid in full to
Lender the secured indebtedness and all other covenants contained in the Loan Documents shall
have been performed on or before the Maturity Date, then this Security Instrument shall be
satisfied and the estate, right, title and interest of Lender in the Property shall cease, and, upon
payment to Lender of all costs and expenses incurred for the preparation of the release
hereinafter referenced and all recording costs, if allowed by law, Lender shall release this
Security Instrument and the lien hereof by proper instrument.

       Anything to the contrary herein or elsewhere notwithstanding, the obligations of the
guarantor under (i) the Hazardous Substances Indemnity Agreement, dated as of the date here,
from Borrower and Natin Paul, an individual, to Lender (the "Hazardous Substances
Indemnity"), and (ii) the Indemnity and Guaranty Agreement, dated as of the date hereof, from
Natin Paul, an individual, to Lender (the "Indemnity and Guaranty Agreement"), or any other
guarantor under any other separate guaranty accepted by Lender, shall not be secured by this
Security Instrument, any separate assignment of leases or assignment of rents, or any other lien
encumbering the Property.




                                                                                            ATX000093
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
     Trust Security Agreement and Financing Statement dated Se Pg 8 of 60


                              ARTICLE I
        REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER

        For the purpose of further securing the indebtedness secured hereby and for the
protection of the security of this Security Instrument, for so long as the indebtedness secured
hereby or any part thereof remains unpaid, Borrower covenants and agrees as follows:

        1.1     Certain Representations, Warranties and Covenants of Borrower. Borrower, for
itself and its successors and assigns, does hereby represent, warrant and covenant to and with
Lender, its successors and assigns, that, except as disclosed to Lender in writing prior to the
Effective Date:

                 (a)    Borrower has good and marketable title to the Land and to the
Improvements located thereon, subject only to those matters set forth as exceptions to or
subordinate matters that Lender has agreed to accept in the title insurance policy issued to
Lender insuring the lien of this Security Instrument, excepting therefrom all preprinted and/or
standard exceptions (the "Permitted Exceptions"), and has full power and lawful authority to
grant, bargain, sell, convey, assign, transfer and mortgage the Land and the Improvements
located thereon in the manner and form hereby done or intended. Borrower will preserve
Borrower's interest in and title to the Land and to the Improvements located thereon and will
forever warrant and defend the same to Lender against any and all claims whatsoever and will
forever warrant and defend the validity and priority of the lien and security interest created
herein against the claims of all persons and parties whomsoever, subject to the Permitted
Exceptions. The foregoing warranty of title shall survive the foreclosure of this Security
Instrument and shall inure to the benefit of and be enforceable by Lender in the event Lender
acquires title to the Land and to the Improvements located thereon pursuant to any foreclosure.

                 (b)   The Land and the Improvements, and the intended use thereof by
Borrower comply in all material respects with all applicable restrictive covenants, zoning
ordinances, subdivision and building codes, flood disaster laws, applicable health and
environmental laws and regulations and all other ordinances, orders or requirements issued by
any state, federal or municipal authorities having or claiming jurisdiction over the Property. The
Land and the Improvements constitute one or more separate tax parcels for purposes of ad
valorem taxation. The Land and the Improvements do not require any rights over, or restrictions
against, other property in order to comply with any of the aforesaid governmental ordinances,
orders or requirements or such rights over or restrictions against have been obtained. Without
limitation of the foregoing, the Improvements have been designed and shall be constructed and
completed, and thereafter maintained, in strict accordance and full compliance with all of the
requirements of the Americans with Disabilities Act, of July 26, 1990, Pub. L. No. 101-336, 104
Stat. 327, 42 U.S.C. § 12101, et. seq., as amended from time to time. Borrower shall be
responsible for all ADA compliance costs. All certifications, permits, licenses and approvals,
including, without limitation, certificates of completion and occupancy permits required for the
legal use, occupancy and operation of the Property, whether temporary or permanent, have been
obtained and are in full force and effect. Borrower shall keep and maintain, or cause Property
Manager to keep and maintain, all certifications, permits, licenses and approvals necessary for
the operation of the Property. The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property, or any portion thereof




                                                                                         ATX000094
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
     Trust Security Agreement and Financing Statement dated Se Pg 9 of 60


               (c)      All utility services necessary and sufficient for the full use, occupancy,
operation and disposition of the Land and the Improvements for their intended purposes are
available to the Property, including water, storm sewer, sanitary sewer, gas, electric, cable and
telephone facilities, through public rights of way or perpetual private easements approved by
Lender.

               (d)    All streets, roads, highways, bridges and waterways necessary for access
to and full use, occupancy, operation and disposition of the Land and the Improvements have
been completed, have been dedicated to and accepted by the appropriate municipal authority and
are open and available to the Land and the Improvements without further condition or cost to
Borrower.

               (e)    All curb cuts, driveways and traffic signals shown on the survey delivered
to Lender prior to the execution and delivery of this Security Instrument are existing and have
been fully approved by the appropriate governmental authority.

               (f)     The Property is free from delinquent water charges, sewer rents, taxes and
assessments.

              (g)     As of the date of this Security Instrument, the Property is free from
unrepaired material damage caused by fire, flood, accident or other casualty.

              (h)    As of the date of this Security Instrument, no part of the Land or the
Improvements has been taken in condemnation, eminent domain or like proceeding nor is any
such proceeding pending or, to Borrower's knowledge and belief, threatened or contemplated.

                (i)    Except as otherwise disclosed in the Loan Agreement, the Improvements
are structurally sound, in good repair and free of material defects in materials and workmanship
and have been constructed and installed in substantial compliance with the plans and
specifications relating thereto. All major building systems located within the Improvements,
including, without limitation, the heating, ventilating and air conditioning systems and the
electrical and plumbing systems, are in working order and condition. There are no defects, facts
or conditions affecting the Property or any portion thereof which would make the Property
unsuitable for the occupancy, use or sale thereof. There are no surface or subsurface soil
conditions adversely affecting the Property, including, without limitation, unstable soil or
landfills.

               (j)     Borrower has delivered to Lender, and will deliver to Lender upon written
request, true, correct and complete copies of any Contracts and all amendments thereto or
modifications thereof.

               (k)    Each Contract constitutes the legal, valid and binding obligation of
Borrower and, to the best of Borrower's knowledge and belief, is enforceable against any other
party thereto. No default exists, or with the passing of time or the giving of notice or both would
exist, under any Contract which would, in the aggregate, have a material adverse effect on
Borrower or the Property.




                                                                                          ATX000095
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 10 of 60


             (1)    No Contract provides any party with the right to obtain a lien or
encumbrance upon the Property superior to the lien of this Security Instrument.

               (m)     Borrower and the Property are free from any past due obligations for sales
and payroll taxes, including, but not limited to, transient accommodation taxes.

        1.2     Defense of Title. If, while this Security Instrument is in force, the title to the
Property or the interest of Lender therein shall be the subject, directly or indirectly, of any action
at law or in equity, or be attached, directly or indirectly, or endangered, clouded or adversely
affected, directly or indirectly, in any manner, Borrower, at Borrower's expense, shall take all
necessary and proper steps for the defense of said title or interest, including without limitation
the employment of counsel approved by Lender, the prosecution or defense of litigation, and the
compromise or discharge of claims made against said title or interest. Notwithstanding the
foregoing, in the event that Lender determines that Borrower is not adequately performing
Borrower's obligations under this Section 1.2, or in good faith deteiiiiines that a conflict of
interest or potential conflict of interest exists therein, Lender may, without limiting or waiving
any other rights or remedies of Lender hereunder, take such steps, with respect thereto as Lender
shall deem necessary or proper and any and all costs and expenses paid by Lender in connection
therewith, together with interest thereon at the Default Interest Rate (as defined in the Note) from
the date incurred by Lender until actually paid by Borrower, shall be immediately paid by
Borrower on demand and shall be secured by this Security Instrument and by all of the other
Loan Documents securing all or any part of the indebtedness evidenced by the Note.

        1.3     Performance of Obligations. Borrower shall pay when due the principal of and
the interest on the indebtedness evidenced by the Note. Borrower shall also pay all charges, fees
and other sums required to be paid by Borrower as provided in the Loan Documents, and shall
observe, perform and discharge all obligations, covenants and agreements to be observed,
performed or discharged by Borrower set forth in the Loan Documents in accordance with their
tent's. Further, Borrower shall promptly and strictly perfonn and comply with all covenants,
conditions, obligations and prohibitions required of Borrower in connection with any other
document or instrument affecting title to the Property, or any part thereof, regardless of whether
such document or instrument is superior or subordinate to this Security Instrument.

       1.4     Insurance. Borrower shall, at Borrower's expense, maintain in force and effect on
the Property at all times while this Security Instrument continues in effect all required insurance
pursuant to the Loan Agreement.

        1.5    Payment of Taxes. Borrower shall pay or cause to be paid all Taxes which are or
may become a lien on the Property or which are assessed against or imposed upon the Property.
Borrower shall furnish Lender with receipts (or if receipts are not immediately available, with
copies of canceled checks evidencing payment with receipts to follow promptly after they
become available) showing payment of such Taxes at least fifteen (15) days prior to the
applicable delinquency date therefor. Notwithstanding the foregoing, Borrower may in good
faith, by appropriate proceedings and upon notice to Lender, contest the validity, applicability or
amount of any asserted Tax so long as (a) such contest is diligently pursued, (b) Lender
determines, in Lender's subjective opinion, that, if such Tax is not paid, such contest suspends
the obligation to pay the Tax and that nonpayment of such Tax will not result in the sale, loss,




                                                                                             ATX000096
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 11 of 60


forfeiture or diminution of the Property or any part thereof or any interest of Lender therein, and,
(c) prior to the earlier of the commencement of such contest or the delinquency date of the
asserted Tax, Borrower deposits in the Tax and Insurance Reserve an amount determined by
Lender to be adequate to cover the payment of such Tax (if unpaid) and a reasonable additional
sum to cover possible interest, costs and penalties; provided, however, that Borrower shall
promptly cause to be paid any amount adjudged by a court of competent jurisdiction to be due,
with all interest, costs and penalties thereon, promptly after such judgment becomes final; and
provided, further, that as and when each such contest shall be concluded, the Taxes, interest,
costs and penalties shall be paid prior to the date any writ or order is issued under which the
Property may be sold, lost or forfeited.

        1.6     Casualty and Condemnation. Borrower shall give Lender prompt written notice
of the occurrence of any casualty affecting, or the institution of any proceedings for eminent
domain or for the condemnation of, the Property or any portion thereof. All insurance proceeds
on the Property, and all causes of action, claims, compensation, awards and recoveries for any
damage, condemnation or taking of all or any part of the Property or for any damage or injury to
the Property for any loss or diminution in value of the Property, are hereby assigned to and shall
be paid to Lender. Lender may participate in any suits or proceedings relating to any such
proceeds, causes of action, claims, compensation, awards or recoveries and Lender is hereby
authorized, in Lender's own name or in Borrower's name, to adjust any loss covered by
insurance or any condemnation claim or cause of action, and to settle or compromise any claim
or cause of action in connection therewith, and Borrower shall from time to time deliver to
Lender any instruments required to permit such participation, provided, however, that, so long as
no Default or Event of Default shall have occurred and be continuing, Lender shall not have the
right to participate in the adjustment of any loss which is not in excess of ten percent (10%) of
the then outstanding principal balance of the Note. Lender shall apply any sums received by
Lender under this Section 1.6, first, to the payment of all of Lender's costs and expenses
(including, but not limited to, legal fees and disbursements) incurred in obtaining those sums,
and, then, as follows:

               (a)    In the event that less than ten percent (10%) of the Improvements have
been taken or destroyed, then if:

                       (1)   no Default or Event of Default is then continuing hereunder or
under any of the other Loan Documents, and

                        (2)     the Property can, in Lender's reasonable judgment, with diligent
restoration or repair, be returned to a condition at least equal to the condition thereof that existed
prior to the casualty or partial taking causing the loss or damage within the earlier to occur of
(i) six (6) months after the receipt of insurance proceeds or condemnation awards by either
Borrower or Lender and (ii) six (6) months prior to the then applicable maturity date of the Note,
and

                      (3)    all necessary governmental approvals can be obtained to allow the
timely restoration and repair of the Property as described in Section 1.6(a)(2) above, and the
reoccupancy thereof, and




                                                                                             ATX000097
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 12 of 60


                       (4)     there are sufficient sums available (through insurance proceeds or
condemnation awards and contributions by Borrower, the full amount of which shall, at Lender's
option, have been deposited with Lender) for such restoration or repair (including, without
limitation, for any costs and expenses of Lender to be incurred in administering said restoration
or repair) and for payment of principal and interest to become due and payable under the Note
during such restoration or repair, and

                       (5)     the economic feasibility of the Improvements after such restoration
or repair will be such that income from their operation is reasonably anticipated to be sufficient
to pay operating expenses of the Property and debt service on the indebtedness secured hereby in
full in accordance with Lender's then current underwriting standards, and

                       (6)    in the event that the insurance proceeds or condemnation awards
received as a result of such casualty or partial taking exceed ten percent (10%) of the then
outstanding principal balance of the Note, Borrower shall have delivered to Lender, at
Borrower's sole cost and expense, an appraisal report in form and substance reasonably
satisfactory to Lender appraising the value of the Property as proposed to be restored or repaired
to be not less than the appraised value of the Property considered by Lender in Lender's
determination to make the loan secured hereby, and

                        (7)    Borrower so elects by written notice delivered to Lender within
five (5) days after settlement of the aforesaid insurance or condemnation claim, then, Lender
shall, solely for the purposes of such restoration or repair, advance so much of the remainder of
such sums as may be required for such restoration or repair, and any funds deposited by
Borrower therefor, to Borrower in the manner and upon such terms and conditions as would be
required by a prudent construction lender, including, but not limited to, the prior reasonable
approval by Lender of plans and specifications, contractors and form of construction contracts
and the furnishing to Lender of permits, bonds, lien waivers, invoices, receipts and affidavits
from contractors and subcontractors, in fomi and substance satisfactory to Lender in Lender's
discretion, with any remainder being applied by Lender for payment of the indebtedness secured
hereby in whatever order Lender directs in its absolute discretion.

                (b)     In all other cases, namely, in the event that ten percent (10%) or more of
the Improvements have been taken or destroyed or Borrower does not elect to restore or repair
the Property pursuant to clause (a), above, or otherwise fails to meet any of the requirements of
subsection (a) above of this Section 1.6, then, in any of such events, Lender may elect, in
Lender's absolute discretion and without regard to the adequacy of Lender's security, to do
either of the following: (1) accelerate the maturity date of the Note and declare any and all
indebtedness secured hereby to be immediately due and payable and apply the remainder of such
sums received pursuant to this Section 1.6(b) to the payment of the indebtedness secured hereby
in whatever order Lender directs, in Lender's absolute discretion, with any remainder being paid
to Borrower, or, (2) notwithstanding that Borrower may have elected not to restore or repair the
Property pursuant to the provisions of Section 1.6(a)(7) above, require Borrower to restore or
repair the Property in the manner and upon such terms and conditions as would be required by a
prudent construction lender, including, but not limited to: the deposit by Borrower with Lender,
within thirty (30) days after demand therefor, of any deficiency necessary in order to assure the
availability of sufficient funds to pay for such restoration or repair, including without limitation




                                                                                           ATX000098
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 13 of 60


Lender's costs and expenses to be incurred in connection therewith; the prior approval by Lender
of plans and specifications, contractors and form of construction contracts; and the furnishing to
Lender of permits, bonds, lien waivers, invoices, receipt and affidavits from contractors and
subcontractors, in form and substance satisfactory to Lender in Lender's discretion, and apply
the remainder of such sums toward such restoration and repair, with any balance thereafter
remaining being applied by Lender for payment of the indebtedness secured hereby in whatever
order Lender directs in Lender's absolute discretion.

Any reduction in the indebtedness secured hereby resulting from Lender's application of any
sums received by Lender hereunder shall take effect only when Lender actually receives such
sums and elects to apply such sums to the indebtedness secured hereby and, in any event, the
unpaid portion of the indebtedness secured hereby shall remain in full force and effect and
Borrower shall not be excused in the payment thereof. Partial payments received by Lender, as
described in the preceding sentence, shall be applied, first, to the final payment due under the
Note and, thereafter, to installments due under the Note in the inverse order of their due date. If
Borrower elects or Lender directs Borrower to restore or repair the Property after the occurrence
of a casualty or partial taking of the Property as provided above, Borrower shall promptly and
diligently, at Borrower's sole cost and expense and regardless of whether the insurance proceeds
or condemnation award, as appropriate, shall be sufficient for the purpose, restore, repair, replace
and rebuild the Property as nearly as possible to the Property's value, condition and character
immediately prior to such casualty or partial taking in accordance with the foregoing provisions
and Borrower shall pay to Lender all costs and expenses of Lender incurred in administering said
rebuilding, restoration or repair, provided the Lender makes such proceeds or award available for
such purpose. Borrower agrees to execute and deliver from time to time such further instruments
as may be reasonably requested by Lender to confirm the foregoing assignment to Lender of any
award, damage, insurance proceeds, payment or other compensation. Following an Event of
Default, Lender shall be irrevocably constituted and appointed the attorney in fact of Borrower
(which power of attorney shall be irrevocable so long as any indebtedness secured hereby is
outstanding, shall be deemed coupled with an interest, shall survive the voluntary or involuntary
dissolution of Borrower and shall not be affected by any disability or incapacity suffered by
Borrower subsequent to the date hereof), with full power of substitution, subject to the terms of
this Section 1.6, to settle for, collect and receive any such awards, damages, insurance proceeds,
payments or other compensation from the parties or authorities making the same, to appear in
and prosecute any proceedings therefor and to give receipts and acquittances therefor.

        1.7    Mechanics' Liens. Borrower shall pay when due all claims and demands of
mechanics, materialmen, laborers and others for any work performed or materials delivered for
the Property; provided, however, that Borrower shall have the right to contest in good faith any
such claim or demand, so long as Borrower does so diligently, by appropriate proceedings and
without prejudice to Lender and provided that neither the Property nor any interest therein would
be in any danger of sale, loss or forfeiture as a result of such proceeding or contest. In the event
Borrower shall contest any such claim or demand, Borrower shall promptly notify Lender of
such contest and thereafter shall, upon Lender's request, promptly provide a bond, cash deposit
or other security satisfactory to Lender to protect Lender's interest and security should the
contest be unsuccessful. If Borrower shall fail to immediately discharge or provide security
against any such claim or demand as aforesaid, Lender may do so and any and all expenses
incurred by Lender, together with interest thereon at the Default Interest Rate from the date paid




                                                                                           ATX000099
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 14 of 60


by Lender until actually paid by Borrower, shall be immediately paid by Borrower on demand
and shall be secured by this Security Instrument and by all of the other Loan Documents securing
all or any part of the indebtedness evidenced by the Note.

        1.8     Rents and Profits.

               (a)      Collateral Assignment of Rents, Revenues, Income and Profits. Borrower
hereby collaterally assigns to Lender all rents, revenues, income and profits and all other "Rents"
(as such term is defined in the Texas Assignment of Rents Act, Chapter 64 of the Texas Property
Code) ("Rents and Profits") payable under each Lease now or at any time hereinafter existing,
such collateral assignment being upon the teams set forth in this Section 1.8. Each time
Borrower enters into a Lease, such Lease shall automatically become subject to this Section 1.8
without further action.

                 (b)     Right to Direct Payment of Rents and Profits After an Default. The
collateral assignment of Rents and Profits to Lender shall be upon the following tetins: (a) upon
receipt from Lender of notice that an Event of Default exists, each Tenant is hereby authorized
and directed to pay directly to Lender all Rents and Profits thereafter accruing or payable and
receipt of Rents and Profits by Lender shall be a release of such Tenant to the extent of all
amounts so paid; (b) Rents and Profits so received by Lender shall be applied by Lender, first to
the expenses, if any, of collection and then in accordance with the distribution of foreclosure sale
proceeds as described herein hereof; (c) without impairing its rights hereunder, Lender may, at
its option, at any time and from time to time, release to Borrower Rents and Profits so received
by Lender, or any part thereof; (d) Lender shall not be liable for its failure to collect or its failure
to exercise diligence in the collection of Rents and Profits, but shall be accountable only for
Rents and Profits that it shall actually receive; (e) the collateral assignment contained in this
Article shall terminate upon the release of this Security Instrument, but no Tenant shall be
required to take notice of teiiiiination until a copy of such release shall have been delivered to
such Tenant; and (f) Lender grants to Borrower a license to collect all Rents and Profits and
expend same as required and permitted pursuant to the Loan Documents, such Rents and Profits
being held by Borrower in trust for the benefit of Lender, until the occurrence of an Event of
Default. Without limiting the foregoing, during such time as Borrower is permitted to collect all
Rents and Profits, Borrower shall be entitled to distribute all Rents and Profits, after payment of
all of its obligations that are then-due, to its sole member. Lender shall be without liability for
and is hereby released from any loss which may arise from a failure or inability to collect Rents
and Profits, proceeds or other payments.

                (c)    Remedies. Should an Event of Default occur, and during continuance of
an Event of Default, Borrower agrees to deliver to Lender possession and control of all Rents
and Profits held by Borrower in trust for the benefit of Lender. Borrower specifically agrees that
Lender may upon the occurrence of any Default or at any time thereafter, personally or through
an agent selected by Lender, take or have the Trustee take possession and control of all or any
part of the Property and may receive and collect all Rents and Profits theretofore accrued and all
thereafter accruing therefrom until the cure of the Event of Default (if such Event of Default is
suitable of being revoked) or the final teiiiiination of this Security Instrument or until the
foreclosure of the lien of this Security Instrument, applying so much thereof as may be collected
before sale of the Property by the Trustee or judicial foreclosure of this Security Instrument first




                                                                                               ATX000100
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 15 of 60


to the expenses of Lender incurred in obtaining the Rents and Profits and then applying the Rents
and Profits so received in accordance with the provisions hereof describing the distribution of
foreclosure sale proceeds. Any such action by Lender shall not operate as a waiver of the default
in question, or as an affirmance of any Lease or of the rights of any Tenant in the event title to
that part of the Property covered by the Lease or held by the Tenant should be acquired by
Lender or other purchaser at foreclosure sale. Lender, Lender's agent or the Trustee may use
against Borrower or any other person such lawful or peaceable means as the person acting may
see fit to enforce the collection of any such Rents and Profits or to secure possession of the
Property, or any part of it and may settle or compromise on any terms as Lender, Lender's agent
or the Trustee sees fit, the liability of any person or persons for any such Rents and Profits. In
particular, Lender, Lender's agent or the Trustee may institute and prosecute to final conclusion
actions of forcible entry and detainer, or actions of trespass to try title, or actions for damages, or
any other appropriate actions, in the name of Lender, Borrower, or the Trustee, and may settle,
compromise or abandon any such actions as Lender, Lender's agent or the Trustee may see fit;
and Borrower binds itself and its successors and assigns to take whatever lawful or peaceable
steps Lender, Lender's agent or the Trustee may ask of it or any such person or concern so
claiming to take for such purposes, including the institution and prosecution of actions of the
character above stated. However, neither Lender, Lender's agent nor the Trustee shall be
obligated to collect any such Rents and Profits or be liable or chargeable for failure to do so.
Upon any sale of the Property or any part thereof in foreclosure of the lien or security interest
created by this Security Instrument, such Rents and Profits so sold which thereafter accrues shall
be deemed included in such sale and shall pass to the purchaser free and clear of the assignment
made in this Article.

                (d)   Lender in Possession; No Liability of Lender. Lender's acceptance of this
collateral assignment shall not, before entry upon and taking possession of the Property by
Lender, be deemed to constitute Lender a "Lender in possession," nor obligate Lender to appear
in or defend any proceeding relating to any of the Leases or to the Property, take any action
hereunder, expend any money, incur any expenses or perform any obligation or liability under
the Leases, or assume any obligation under the Leases including the obligation to return any
deposit delivered to Borrower by any Tenant. Lender shall not be liable for any injury or
damage to person or property in or about the Property. Neither the collection of Rents and
Profits due under the Leases herein described nor possession of the Property by Lender shall
render Lender liable with respect to any obligations of Borrower under any of the Leases.

              (e)     Additional Covenants, Warranties and Representations Concerning Leases
and Rents and Profits. Borrower covenants, warrants and represents that:

                        (1)     Neither Borrower nor any previous owner affiliated with Borrower
has entered into any prior oral or written assignment, pledge or reservation of the Rents and
Profits, entered into any prior assignment or pledge of Borrower's landlord interests in any Lease
or perfoiiiied any act or executed any other instruments which remains in force and might
prevent or limit Lender from operating under the teinis and conditions of this Article;

                         (2)    Borrower has good title to the Leases and Rents and Profits hereby
assigned and the authority to assign same, and no other person or entity has any right, title or
interest in and to the landlord's interests therein;




                                                                                              ATX000101
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 16 of 60


                        (3)    All existing Leases are valid, unmodified and in full force and
effect, except as indicated herein, and no default exists thereunder;

                       (4)    No Rents and Profits has been, nor does Borrower anticipate that
any Rents and Profits will be, waived, released, discounted, set off or compromised, except as
disclosed to Lender in writing before the date hereof;

                     (5)    Except as disclosed to Lender in writing before the date hereof,
Borrower has not received any funds or deposits from any tenant for which credit has not already
been made on account of accrued Rents and Profits;

                      (6)     Borrower shall (1) perform all of the terms and conditions of the
Leases, (2) upon Lender's request, execute an additional collateral assignment to Lender of all
Leases then affecting the Property and all Rents and Profits and other sums due thereunder by
collateral assignment(s) in foini and substance satisfactory to Lender and (3) at the request of
Lender, record such Leases and the collateral assignment(s) thereof to Lender. Borrower will
not, without the prior written consent of Lender, amend, modify, extend, renew, terminate,
cancel or surrender any Lease or suffer or permit any of the foregoing, orally or in writing;

                      (7)   Borrower shall not execute any Lease (or amendment to any
Lease) unless the form of the Lease has been approved by Lender and the Tenant under such
Lease and the terms of such Lease shall comply with leasing standards for the Property from
time to time approved by Lender in writing;

                      (8)    Borrower shall give immediate notice to Lender of any notice
Borrower received from any tenant or subtenant under any Leases specifying any claimed default
by any party under such Leases;

                      (9)    Borrower shall enforce the Tenants' obligations under the Leases;

                      (10) Borrower shall defend, at Borrower's expense, any proceeding
pertaining to the Leases, including, if Lender so requests, any such proceeding to which Lender
is a party;

                     (11) Borrower shall neither create nor permit any encumbrance upon its
interest as landlord under the Leases, except for this Security Instrument and any other
encumbrances permitted by this Security Instrument;

                      (12) Borrower shall not encumber or assign, or permit the encumbrance
or assignment of, any Leases or Rents and Profits without the prior written consent of Lender;

                      (13) Borrower shall not waive or release any obligation of any Tenant
under the Leases without Lender's prior written consent;

                     (14) Each Lease executed after the date hereof shall contain a statement
signed by the Borrower that such Lease is subject to this Security Instrument;




                                                                                       ATX000102
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 17 of 60


                      (15) Borrower shall from time to time furnish to Lender, within thirty
(30) days after demand therefor, true, correct and complete copies of all Leases or any portion of
the Leases specified by Lender; and

                        (16) Borrower shall not in any event collect any Rents and Profits more
than one (1) month in advance of the time it will be earned without the prior written consent of
Lender (and if Borrower does so, in addition to any other rights or remedies available by reason
of such Default, all Rents and Profits so collected more than one (1) month in advance of the
time it is earned shall be delivered to Lender to be applied to the secured indebtedness).

              (f)    Merger. There shall be no merger of the leasehold estates created by the
Leases with the fee or any other estate in the Property without the prior written consent of
Lender.

               (g)    Reassignment. By Lender's acceptance of this Security Instrument, it is
understood and agreed that a full and complete release of this Security Instrument shall operate
as a full and complete reassignment to Borrower of the Lender's rights and interests under this
Article.

               (h)     Subordination of Security Instrument to Leases. It is agreed and
understood that Lender hereby reserves the right and shall have the right, at any time and from
time to time, without the consent or joinder of any other party, to subordinate this Security
Instrument and the liens, assignments and security interests created by this Security Instrument to
all or any of the Leases regardless of the respective priority of any of such Leases and this
Security Instrument. Upon doing so and filing evidence of such subordination in the real
property records in the county or counties where the Real Property is located, a foreclosure of
Lender's liens, assignments and security interests under this Security Instrument shall be subject
to and shall not operate to extinguish any of said Leases as to which such subordination is
operative.

        1.9   Texas Assignment of Rents Act. Without in any way limiting or restricting any of
Lender's other rights, benefits or privileges hereunder, Borrower and Lender hereby expressly
agree that Lender shall be entitled to all rights, benefits or privileges provided for in the Texas
Assignment of Rents Act, Chapter 64 of the Texas Property Code.

        1.10 Leases and Licenses. Upon the occurrence, and during the continuance, of an
Event of Default under this Security Instrument, whether before or after the whole principal sum
secured hereby is declared to be immediately due or whether before or after the institution of
legal proceedings to foreclose this Security Instrument, forthwith, upon demand of Lender,
Borrower shall surrender to Lender and Lender shall be entitled to take actual possession of the
Property or any part thereof personally, or by Lender's agent or attorneys. In such event, Lender
shall have, and Borrower hereby gives and grants to Lender, the right, power and authority to
make and enter into Leases with respect to the Property or portions thereof for such rents and for
such periods of occupancy and upon conditions and provisions as Lender may deem desirable in
Lender's absolute discretion, and Borrower expressly acknowledges and agrees that the term of
any such Lease may extend beyond the date of any foreclosure sale at the Property; it being the
intention of Borrower that in such event Lender shall be deemed to be and shall be the attorney-




                                                                                          ATX000103
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 18 of 60


in-fact of Borrower for the purpose of making and entering into Leases of parts or portions of the
Property for the rents and upon the terms, conditions and provisions deemed desirable to Lender
in Lender's sole discretion and with like effect as if such Leases had been made by Borrower as
the owner in fee simple of the Property free and clear of any conditions or limitations established
by this Security Instrument. The power and authority hereby given and granted by Borrower to
Lender shall be deemed to be coupled with an interest, shall not be revocable by Borrower so
long as any indebtedness secured hereby is outstanding, shall survive the voluntary or
involuntary dissolution of Borrower and shall not be affected by any disability or incapacity
suffered by Borrower subsequent to the date hereof. In connection with any action taken by
Lender pursuant to this Section 1.9, Lender shall not be liable for any loss sustained by Borrower
resulting from any failure to let the Property, or any part thereof, or from any other act or
omission of Lender in managing the Property, nor shall Lender be obligated to perform or
discharge any obligation, duty or liability under any Lease covering the Property or any part
thereof or under or by reason of this instrument or the exercise of rights or remedies hereunder.
Borrower shall, and does hereby, indemnify Lender for, and hold Lender harmless from, any and
all claims, actions, demands, liabilities, loss or damage which may or might be incurred by
Lender under any such Lease or under this Security Instrument or by the exercise of rights or
remedies hereunder and from any and all claims and demands whatsoever which may be asserted
against Lender by reason of any alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants or agreements contained in any such Lease, other than
those finally determined to have resulted solely from the gross negligence or intentional
misconduct of Lender. Should Lender incur any such liability, the amount thereof, including,
without limitation, costs, expenses and attorneys' fees, together with interest thereon at the
Default Interest Rate from the date incurred by Lender until actually paid by Borrower, shall be
immediately due and payable to Lender by Borrower on demand and shall be secured hereby and
by all of the other Loan Documents securing all or any part of the indebtedness evidenced by the
Note. Nothing in this Section 1.9 shall impose on Lender any duty, obligation or responsibility
for the control, care, management or repair of the Property, or for the carrying out of any of the
teams and conditions of any such Lease nor shall it operate to make Lender responsible or liable
for any waste committed on the Property by the Tenants or by any other parties or for any
dangerous or defective condition of the Property, or for any negligence in the management,
upkeep, repair or control of the Property. Borrower hereby assents to, ratifies and confirms any
and all actions of Lender with respect to the Property taken under this Section 1.9.

         1.11 Payment of Utilities, Assessments, Charges, Etc. Borrower shall pay when due
all utility charges which are incurred by Borrower or which may become a charge or lien against
any portion of the Property for gas, electricity, water and sewer services furnished to the Land
and/or the Improvements and all other assessments or charges of a similar nature, or assessments
payable pursuant to any restrictive covenants, whether public or private, affecting the Land
and/or the Improvements or any portion thereof, whether or not such assessments or charges are
or may become liens thereon.

       1.12 Access Privileges and Inspections. Lender and the agents, representatives and
employees of Lender shall, subject to the rights of Tenants, have full and free access to the Land
and the Improvements and any other location where books and records concerning the Property
are kept at all reasonable times for the purposes of inspecting the Property and of examining,
copying and making extracts from the books and records of Borrower relating to the Property.




                                                                                          ATX000104
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 19 of 60


Borrower shall lend assistance to all such agents, representatives and employees of Lender.
Lender shall have the right to take one (1) asset management trip a year at Borrower's cost and
expense, not to exceed One Thousand Dollars ($1,000) per trip.

        1.13 Waste; Alteration of Improvements. Borrower shall not commit, suffer or penult
any intentional waste on the Property nor take any actions that might invalidate any insurance
carried on the Property. Borrower shall maintain the Property in good condition and repair. No
part of the Improvements may be removed, demolished or materially altered, without the prior
written consent of Lender. Without the prior written consent of Lender, Borrower shall not
commence construction of any improvements on the Land other than improvements required for
the maintenance or repair of the Property.

       1.14 Zoning. Without the prior written consent of Lender, Borrower shall not seek,
make, suffer, consent to or acquiesce in any change in the zoning or conditions of use of the
Land or the Improvements. Borrower shall comply with and make all payments required under
the provisions of any covenants, conditions or restrictions affecting the Land or the
Improvements. Borrower shall comply with all existing and future requirements of all
governmental authorities having jurisdiction over the Property. Borrower shall keep all licenses,
permits, franchises and other approvals necessary for the operation of the Property in full force
and effect. Borrower shall operate the Property as the Property is currently operated and
maintained and shall maintain any non-conforming use for so long as the indebtedness secured
hereby is outstanding. Borrower shall not cause or pemiit any nonconforming use of the Land
and the Improvements to be discontinued or abandoned without the prior written consent of
Lender.

        1.15 Security Interest. This Security Instrument is also intended to encumber and
create a security interest in, and Borrower hereby grants to Lender a security interest in, all sums
on deposit with Lender in any of the Reserves set forth herein and all fixtures, chattels, accounts,
equipment, inventory, contract rights, General Intangibles and other personal property included
within the Property, all renewals, replacements of any of the aforementioned items, or articles in
substitution therefor or in addition thereto or the proceeds thereof (all of said property is
hereinafter referred to collectively as the "Collateral"), whether or not the same shall be attached
to the Land or the Improvements in any manner. It is hereby agreed that to the extent permitted
by law, all of the foregoing Collateral is to be deemed and held to be a part of and affixed to the
Land and the Improvements. The foregoing security interest shall also cover Borrower's
leasehold interest in any of the foregoing property which is leased by Borrower.
Notwithstanding the foregoing, all of the foregoing property shall be owned by Borrower and no
leasing or installment sales or other financing or title retention agreement in connection
therewith shall be permitted without the prior written approval of Lender. Borrower shall, from
time to time upon the request of Lender, supply Lender with a current inventory of all of the
Collateral in which Lender is granted a security interest hereunder, in such detail as Lender may
reasonably require. Borrower shall promptly replace all of the Collateral subject to the lien or
security interest of this Security Instrument when worn or obsolete with Collateral comparable to
the worn out or obsolete Collateral when new and will not, without the prior written consent of
Lender, remove from the Land or the Improvements any of the Collateral subject to the lien or
security interest of this Security Instrument except such as is replaced by an article of equal
suitability and value as above provided, owned by Borrower free and clear of any lien or security




                                                                                           ATX000105
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 20 of 60


interest except that created by this Security Instrument and the other Loan Documents and except
as otherwise expressly permitted by the terms of this Security Instrument. All of the Collateral
shall be kept at the location of the Land except as otherwise required by the terms of the Loan
Documents. Borrower shall not use any of the Collateral in violation of any applicable statute,
ordinance or insurance policy.

         1.16 Security Agreement. This Security Instrument constitutes a security agreement
 between Borrower and Lender with respect to the Collateral in which Lender is granted a
 security interest hereunder, and, cumulative of all other rights and remedies of Lender hereunder,
 Lender shall have all of the rights and remedies of a secured party under any applicable Uniform
 Commercial Code. Borrower hereby agrees to execute and deliver on demand, and in the event
 Borrower shall fail to so execute and deliver within two (2) Business Days of Lender's request
therefor, hereby authorizes Lender to execute as the attorney in fact on behalf of Borrower, and
deliver and, if appropriate, to file with the appropriate filing officer or office such security
agreements, financing statements, continuation statements or other instruments as Lender may
request or require in order to impose, perfect or continue the perfection of the lien or security
interest created hereby. Except with respect to Rents and Profits to the extent specifically
provided herein to the contrary, Lender shall have the right of possession of all cash, securities,
instruments, negotiable instruments, documents, certificates and any other evidences of cash or
other property or evidences of rights to cash rather than property, which are now or hereafter a
part of the Property and Borrower shall promptly deliver the same to Lender, endorsed to
Lender, without further notice from Lender. Borrower agrees to furnish Lender with notice of
any change in the name, identity, organizational structure, residence, or principal place of
business or mailing address of Borrower within ten (10) days of the effective date of any such
change (without implying Lender's consent to any such change in violation of the provisions of
this Security Instrument). Upon the occurrence of any Event of Default, Lender shall have the
rights and remedies as prescribed in this Security Instrument, or as prescribed by general law, or
as prescribed by any applicable Uniform Commercial Code, all at Lender's election. Any
disposition of the Collateral may be conducted by an employee or agent of Lender. Any person,
including without limitation both Borrower and Lender, shall be eligible to purchase any part or
all of the Collateral at any such disposition. Expenses of retaking, holding, preparing for sale,
selling or the like (including, without limitation, Lender's attorneys' fees and legal expenses),
together with interest thereon at the Default Interest Rate from the date incurred by Lender until
actually paid by Borrower, shall be paid by Borrower on demand and shall be secured by this
Security Instrument and by all of the other Loan Documents securing all or any part of the
indebtedness evidenced by the Note. Lender shall have the right to enter upon the Land and the
Improvements or any real property where any of the Collateral which is the subject of the
security interest granted herein is located to take possession of, assemble and collect the same or
to render it unusable, or Borrower, upon demand of Lender, shall assemble such Collateral and
make it available to Lender at the Land, a place which is hereby deemed to be reasonably
convenient to Lender and Borrower. If notice is required by law, Lender shall give Borrower at
least ten (10) days' prior written notice of the time and place of any public sale of such Collateral
or of the time of or after which any private sale or any other intended disposition thereof is to be
made, and if such notice is sent to Borrower, as the same is provided for the mailing of notices
herein, it is hereby deemed that such notice shall be and is reasonable notice to Borrower. No
such notice is necessary for any such Collateral which is perishable, threatens to decline speedily
in value or is of a type customarily sold on a recognized market. Any sale made pursuant to the




                                                                                            ATX000106
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 21 of 60



provisions of this Section 1.15 shall be deemed to have been a public sale conducted in a
commercially reasonable manner if held contemporaneously with the foreclosure sale as
provided in Section 3.1 hereof upon giving the same notice with respect to the sale of the
Property hereunder as is required under said Section 3.1. Furtheimore, to the extent permitted by
law, in conjunction with, in addition to or in substitution for the rights and remedies available to
Lender pursuant to any applicable Uniform Commercial Code:

               (a)    In the event of a foreclosure sale, the Property may, at the option of
Lender, be sold as a whole; and

                (b)     It shall not be necessary that Lender take possession of the aforementioned
Collateral, or any part thereof, prior to the time that any sale pursuant to the provisions of this
Section 1.15(b) is conducted and it shall not be necessary that said Collateral, or any part thereof,
be present at the location of such sale; and

               (c)     Lender may appoint or delegate any one or more persons as agent to
pertain" any act or acts necessary or incident to any sale held by Lender, including the sending of
notices and the conduct of the sale, but in the name and on behalf of Lender.

       The name and address of Borrower (as Debtor under any applicable Uniform Commercial
Code) is:


                              900 CESAR CHAVEZ, LLC, 905 CESAR CHAVEZ, LLC,
                              5TH AND RED RIVER, LLC AND 7400 SOUTH CONGRESS,
                              LLC401 Congress, 33rd Floor
                              Austin, Texas
                              Attention: Nate Paul


     The name and address of Lender (as Secured Party under any applicable Uniform
Commercial Code) are:


                              U.S. REAL ESTATE CREDIT HOLDINGS III-A, LP
                              c/o CALMWATER CAPITAL
                              11755 Wilshire Blvd., Suite 1425
                              Los Angeles, CA 90025
                              Attention: Larry Grantham


        1.17 Easements and Rights of Way. Borrower shall not grant any easement or right of
way with respect to all or any portion of the Land or the Improvements without the prior written
consent of Lender. The purchaser at any foreclosure sale hereunder may, at the purchaser's
discretion, disaffiiiu any easement or right of way granted in violation of any of the provisions of
this Security Instrument and may take immediate possession of the Property free from, and
despite the terms of, such grant of easement or right of way. If Lender consents to the grant of
an easement or right of way, Lender shall be paid a standard review fee of Five Hundred Dollars




                                                                                            ATX000107
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 22 of 60


($500), together with all other expenses, including, without limitation, attorneys' fees, incurred
by Lender in the review of Borrower's request and in the preparation of documents effecting the
subordination.

         1.18 Compliance with Laws. Borrower shall at all times comply with all statutes,
ordinances, orders, regulations and other governmental or quasi-governmental requirements and
private covenants now or hereafter relating to the ownership, construction, use or operation of
the Property, including, but not limited to, those concerning employment and compensation of
persons engaged in operation and maintenance of the Property and any environmental or
ecological requirements, even if such compliance shall require structural changes to the Property;
provided, however, that, Borrower may, upon providing Lender with security satisfactory to
Lender, proceed diligently and in good faith to contest the validity or applicability of any such
statute, ordinance, regulation or requirement so long as during such contest the Property shall not
be subject to any lien, charge, fine or other liability and shall not be in danger of being forfeited,
lost or closed. Borrower shall not use or occupy, or allow the use or occupancy of, the Property
in any manner which violates any Lease to the Property or any applicable law, rule, regulation or
order or which constitutes a public or private nuisance or which makes void, voidable or
cancelable, or increases the premium of, any insurance then in force with respect thereto.

         1.19 Additional Taxes. In the event of the enactment after this date of any law of the
state where the Property is located or of any other governmental entity deducting from the value
of the Property for the purpose of taxation any lien or security interest thereon, or imposing upon
Lender the payment of the whole or any part of the taxes or assessments or charges of liens
herein required to be paid by Borrower, or changing in any way the laws relating to the taxation
of mortgages or security agreements or debts secured by mortgages or security agreements or the
interest of Lender or secured party in the property covered thereby, or the manner of collection
of such taxes, so as to adversely affect this Security Instrument or the indebtedness secured
hereby or Lender, then, and in any such event, Borrower, upon written demand by Lender, shall
pay such taxes, assessments, charges or liens, or reimburse Lender therefor; provided, however,
that if in the opinion of counsel for Lender (a) it might be unlawful to require Borrower to make
such payment, or (b) the making of such payment might result in the imposition of interest
beyond the maximum amount permitted by law, then and in either such event, Lender may elect,
by notice in writing given to Borrower, to declare all of the indebtedness secured hereby (less
any Yield Maintenance) to be and become due and payable in full ninety (90) days from the
giving of such notice.

        1.20 Contracts. Borrower represents, warrants and covenants to and with Lender that:
(a) Borrower  shall not make any material changes in or amendments to any of the General
Intangibles without the prior written consent of Lender, which consent shall not be unreasonably
withheld, delayed or conditioned; provided, however, that notwithstanding the foregoing,
Lender's consent shall not be required with respect to changes in or amendments to any Contract
(i) which does not relate to the overall management or operation of the Property, (ii) which is
terminable without cause and without payment of any penalty or termination fee on thirty (30)
days' notice, and (iii) under which the Contractor either waives its right or does not have any
right, by reason of applicable law or otherwise, to assert a lien against the Property which is
superior to the lien of this Security Instrument; (b) Borrower shall not tender or accept a
surrender or cancellation of any of the General Intangibles without the prior written consent of




                                                                                             ATX000108
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 23 of 60


Lender where such surrender or cancellation would materially or adversely affect the Property or
Lender's interest therein or Lender's security or where such surrender or cancellation would
violate the terms of any Loan Document; (c) Borrower shall promptly provide to Lender copies
of all material changes in or amendments to the Contract whether or not Lender's consent thereto
is required pursuant to clause (a) above and Borrower shall promptly notify Lender in writing of
any surrender or cancellation of a Contract whether or not Lender's consent thereto is required
pursuant to clause (b) above; (d) except as otherwise expressly permitted by the terms of the
Loan Agreement, Borrower has not assigned or granted and will not assign or grant a security
interest in any of the General Intangibles to anyone other than Lender; (e) Borrower's interest in
the General Intangibles is not subject to any claim, setoff, lien, deduction or encumbrance of any
nature (other than the encumbrance created hereby, the encumbrance created by this Security
Instrument and those subordinate encumbrances, if any, created in connection with any junior
encumbrances on the Land expressly permitted by the terms of this Security Instrument);
(f) Borrower has full power and authority to make the assignment set forth herein; (g) Borrower
shall make all required payments and otherwise perform their obligations under the General
Intangibles; and (h) Borrower shall give immediate notice to Lender of any notice of default
served upon Borrower with respect to its obligations under any of the General Intangibles and, at
the sole cost and expense of Borrower, shall enforce or secure the performance of each and every
material obligation of the Contracting Parties to be kept or performed under the Contracts.

                (a)     Borrower agrees and acknowledges that no action or actions on the part of
Lender (including, without limitation, any assumption by Lender of the rights and obligations
under the General Intangibles pursuant to the provisions of Section 1.20(b) below) shall relieve
Borrower of any obligation under the General Intangibles and Borrower shall continue to be
solely liable for all obligations thereunder, Borrower hereby agreeing to perform each and all of
Borrower's obligations under the General Intangibles. Borrower hereby protects, defends,
indemnifies and holds Lender free and harmless from and against any and all loss, cost, liability
or expense (including, but not limited to, reasonable attorneys' fees and accountants' fees)
resulting from any failure of Borrower to so perform under the General Intangibles.

                (b)   Borrower acknowledges that it shall be an Event of Default hereunder
upon any failure by Borrower in the performance or observance of any covenant or condition
hereof and the continuance of such failure for thirty (30) days (or such shorter period of time
specifically provided under any other Loan Document) after notice of such default from Lender
(provided that no such notice shall be required if specifically not required under any other Loan
Document) within which to cure the same. Upon an Event of Default hereunder or under any of
the other Loan Documents, Lender may, but shall not be obligated to, assume any or all of the
obligations of Borrower under any or all of the Contracts and/or exercise the rights, benefits and
privileges of Borrower under any or all of the General Intangibles.

               (c)     Upon the occurrence, and during the continuance, of an Event of Default
hereunder or under any of the other Loan Documents, Lender may give notice to any or all of the
Contracting Parties, either requiring the Contracting Party to continue performance under its
Contract or, alternatively, terminating the Contract. The assignment of the Contracts set forth
herein shall constitute a direction to and full authority to the Contracting Parties under the
Contracts to act at Lender's written direction and otherwise perform on Lender's behalf under
the Contracts, without proof of the event of default relied upon. The Contracting Parties shall be




                                                                                         ATX000109
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 24 of 60


entitled to rely upon written notice from Lender that Lender has assumed all of the rights and
obligations of Borrower under the applicable Contract without any inquiry into whether
Borrower is in default hereunder or under any of the other Loan Documents. Such assumption of
a Contract by Lender shall be evidenced by written notice from Lender to the applicable
Contracting Party. Under no circumstances shall Lender be deemed by any party to have
assumed Borrower's rights and obligations under a Contract unless and until such written notice
is delivered to the Contracting Party in accordance with the foregoing provision.

                 (d)     Lender shall have the right at any time, but shall have no obligation, to
take in Lender's name or in the name of Borrower, or otherwise, such action as Lender may at
any time or from time to time determine to be reasonably necessary to cure any default under the
General Intangibles or to protect the rights of Borrower or Lender thereunder. Lender shall incur
no liability to Borrower if any action taken by Lender or in Lender's behalf in good faith
pursuant to the assignment set forth herein shall prove to be in whole or in part inadequate or
invalid. Borrower hereby protects, defends, indemnifies and holds Lender and Lender's
affiliated entities, free and harmless from and against any and all loss, cost, liability or expense
(including, but not limited to, reasonable attorneys' fees and accountants' fees) to which Lender
may be exposed, or that Lender may incur, in exercising any of Lender's rights herein, excluding
any such loss which is due solely to the gross negligence or willful misconduct of Lender.

               (e)    Borrower hereby irrevocably constitutes and appoints Lender as
Borrower's true and lawful attorney-in-fact in Borrower's name or in Lender's name, or
otherwise, to, upon the occurrence, and during the continuance, of an Event of Default by
Borrower hereunder or under any of the other Loan Documents to enforce all of the rights of
Borrower under the General Intangibles. It is hereby recognized that the power of attorney
herein granted is coupled with an interest and shall not be revocable so long as any sums are
outstanding under the loan evidenced by the Note.

                       Notwithstanding anything to the contrary contained herein, Lender shall
have no right to assume any Contract or to exercise any rights, benefits or privileges of Borrower
under any of the other General Intangibles until an Event of Default by Borrower shall have
occurred under the terms hereof or the terms of any of the other Loan Documents and such Event
of Default shall not have been cured within any applicable grace or cure period.

                (g)    Borrower shall promptly obtain and deliver to Lender consents to the
terms hereof, in foinis reasonably acceptable to Lender, from such Contracting Parties as Lender
may request from time to time. Such consents shall provide that the underlying Contract is
subordinate to this Security Instrument and other Loan Documents. If any Contract does not
require such Contracting Party to provide such a consent, Borrower shall only be required to use
its reasonable commercial efforts to obtain same for Lender.

              (h)      Secured Indebtedness. It is understood and agreed that this Security
Instrument shall secure payment of not only the indebtedness evidenced by the Note but also any
and all substitutions, replacements, renewals and extensions of the Note, any and all
indebtedness and obligations arising pursuant to the terms hereof and any and all indebtedness
and obligations arising pursuant to the terms of any of the other Loan Documents other than (i)
the Indemnity and Guaranty Agreement and (ii) the Hazardous Substances Indemnity in favor of




                                                                                           ATX000110
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 25 of 60


Lender, all of which indebtedness is equally secured with and has the same priority as any
amounts advanced as of the date hereof. It is agreed that any future advances made by Lender to
or for the benefit of Borrower from time to time (including, without limitation), whether made
under this Security Instrument or the other Loan Documents or otherwise and whether or not
such advances are obligatory or are made at the option of Lender, or otherwise, made for any
purpose, and all interest accruing thereon, shall be equally secured by this Security Instrument
and shall have the same priority as all amounts, if any, advanced as of the date hereof, although
there may be no indebtedness outstanding at the time any such advance is made, and unless
otherwise expressly provided in a written instrument executed by Borrower and Lender shall be
subject to all of the temis and provisions of this Security Instrument. It shall be an Event of
Default hereunder if Borrower shall file or record a notice limiting the maximum principal
amount which may be secured by this Security Instrument.

        1.21 Borrower's Waivers. To the full extent permitted by law, Borrower agrees that
Borrower shall not at any time insist upon, plead, claim or take the benefit or advantage of any
law now or hereafter in force providing for any appraisement, valuation, stay, moratorium or
extension, or any law now or hereafter in force providing for the reinstatement of the
indebtedness secured hereby prior to any sale of the Property to be made pursuant to any
provisions contained herein or prior to the entering of any decree, judgment or order of any court
of competent jurisdiction, or any right under any statute to redeem all or any part of the Property
so sold. Borrower, for Borrower and Borrower's successors and assigns, and for any and all
persons ever claiming any interest in the Property, to the full extent permitted by law, hereby
knowingly, intentionally and voluntarily with and upon the advice of competent counsel:
(a) waives, releases, relinquishes and forever forgoes all rights of valuation, appraisement, stay
of execution, reinstatement and notice of election or intention to mature or declare due the
secured indebtedness (except such notices as are specifically provided for herein); (b) waives,
releases, relinquishes and forever forgoes all right to a marshalling of the assets of Borrower,
including without limitation the Property, to a sale in the inverse order of alienation, or to direct
the order in which any of the Property shall be sold in the event of foreclosure of the liens and
security interests created hereby and agrees that any court having jurisdiction to foreclose such
liens and security interests may order the Property sold as an entirety; and (c) waives, releases,
relinquishes and forever forgoes all rights and periods of redemption provided under applicable
law. To the full extent penuitted by law, Borrower shall not have or assert any right under any
statute or rule of law pertaining to the exemption of homestead or other exemption under any
federal, state or local law now or hereafter in effect, the administration of estates of decedents or
other matters whatever to defeat, reduce or affect the right of Lender under the terms of this
Security Instrument to a sale of the Property, for the collection of the secured indebtedness
without any prior or different resort for collection, or the right of Lender under the terms of this
Security Instrument to the payment of the indebtedness secured hereby out of the proceeds of
sale of the Property in preference to every other claimant whatever. Further, Borrower hereby
knowingly, intentionally and voluntarily, with and upon the advice of competent counsel,
waives, releases, relinquishes and forever forgoes all present and future statutes of limitations as
a defense to any action to enforce the provisions of this Security Instrument or to collect any of
the indebtedness secured hereby to the fullest extent permitted by law. Borrower covenants and
agrees that upon the commencement of a voluntary or involuntary bankruptcy proceeding by or
against Borrower, Borrower shall not seek a supplemental stay or otherwise shall not seek
pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy Reform Act of 1978, as




                                                                                            ATX000111
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 26 of 60


amended, or any other debtor relief law (whether statutory, common law, case law, or otherwise)
of any jurisdiction whatsoever, now or hereafter in effect, which may be or become applicable, to
stay, interdict, condition, reduce or inhibit the ability of Lender to enforce any rights of Lender
against any guarantor or indemnitor of the secured obligations or any other party liable with
respect thereto by virtue of any indemnity, guaranty or otherwise.

        1.22 Contractual Statute of Limitations. Borrower hereby agrees that any claim or
cause of action by Borrower against Lender, or any of Lender's directors, officers, employees,
agents, accountants or attorneys, based upon, arising from or relating to the indebtedness secured
hereby, or any other matter, cause or thing whatsoever, whether or not relating thereto, occurred,
done, omitted or suffered to be done by Lender or by Lender's directors, officers, employees,
agents, accountants or attorneys, whether sounding in contract or in tort or otherwise, shall be
barred unless asserted by Borrower by the commencement of an action or proceeding in a court
of competent jurisdiction by the filing of a complaint within one (1) year after Borrower first
acquires or reasonably should have acquired knowledge of the first act, occurrence or omission
upon which such claim or cause of action, or any part thereof, is based and service of a summons
and complaint on an officer of Lender or any other person authorized to accept service of process
on behalf of Lender, within thirty (30) days thereafter. Borrower agrees that such one (1) year
period of time is reasonable and sufficient time for a borrower to investigate and act upon any
such claim or cause of action. The one (1) year period provided herein shall not be waived,
tolled or extended except by the specific written agreement of Lender. This provision shall
survive any temlination of this Security Instrument or any of the other Loan Documents.

                                        ARTICLE II
                                    EVENTS OF DEFAULT

      2.1   Events of Default. "Event of Default" shall have the meaning ascribed to it in the
Loan Agreement.

                                         ARTICLE III
                                          REMEDIES

       3.1     Remedies Available. If there shall occur an Event of Default under this Security
Instrument, then the power of sale granted to Trustee under this Security Instrument shall be
rendered operative, this Security Instrument is subject to judicial foreclosure or foreclosure by
power of sale as provided by law and Lender may, at Lender's option and by or through Lender's
nominee, assignee or otherwise, to the fullest extent permitted by law, exercise any or all of the
following rights, remedies and recourses, either successively or concurrently:

                (a)     Acceleration. Accelerate the maturity date of the Note and declare any or
all of the indebtedness secured hereby to be immediately due and payable without any
presentment, demand, protest, notice, or action of any kind whatever (each of which is hereby
expressly waived by Borrower), whereupon the same shall become immediately due and
payable. Upon any such acceleration, payment of such accelerated amount shall constitute a
prepayment of the principal balance of the Note and any applicable Yield Maintenance provided
for in the Note shall then be immediately due and payable.




                                                                                          ATX000112
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 27 of 60


                (b)     Entry on the Property. Either in person or by agent, with or without
bringing any action or proceeding, or by a receiver appointed by a court and without regard to
the adequacy of Lender's security, enter upon and take possession of the Property, or any part
thereof, without force or with such force as is permitted by law and without notice or process or
with such notice or process as is required by law unless such notice and process is waivable, in
which case Borrower hereby waives such notice and process, and does any and all acts and
performs any and all work which may be desirable or necessary in Lender's judgment to
complete any unfinished construction on the Land, to preserve the value, marketability or
rentability of the Property, to increase the income therefrom, to manage and operate the Property
or to protect the security hereof and all sums expended by Lender therefor, together with interest
thereon at the Default Interest Rate, shall be immediately due and payable to Lender by
Borrower on demand and shall be secured hereby and by all of the other Loan Documents
securing all or any part of the indebtedness evidenced by the Note.

               (c)    Collect Rents and Profits. With or without taking possession of the
Property, sue or otherwise collect the Rents and Profits, including those past due and unpaid.

                (d)     Appointment of Receiver. Upon, or at any time prior or after, initiating
the exercise of any power of sale, instituting any judicial foreclosure or instituting any other
foreclosure of the liens and security interests provided for herein or any other legal proceedings
hereunder, make application to a court of competent jurisdiction for appointment of a receiver
for all or any part of the Property, as a matter of strict right and without notice to Borrower and
without regard to the adequacy of the Property for the repayment of the indebtedness secured
hereby or the solvency of Borrower or any person or persons liable for the payment of the
indebtedness secured hereby, and Borrower does hereby irrevocably consent to such
appointment, waives any and all notices of and defenses to such appointment and agrees not to
oppose any application therefor by Lender, but nothing herein is to be construed to deprive
Lender of any other right, remedy or privilege Lender may now have under the law to have a
receiver appointed, provided, however, that, the appointment of such receiver, trustee or other
appointee by virtue of any court order, statute or regulation shall not impair or in any manner
prejudice the rights of Lender to receive payment of the Rents and Profits pursuant to other terms
and provisions hereof. Any such receiver shall have all of the usual powers and duties of
receivers in similar cases, including, without limitation, the full power to hold, develop, rent,
lease, manage, maintain, operate and otherwise use or permit the use of the Property upon such
terms and conditions as said receiver may deem to be prudent and reasonable under the
circumstances as more fully set forth in Section 3.3 below. Such receivership shall, at the option
of Lender, continue until full payment of all of the indebtedness secured hereby or until title to
the Property shall have passed by foreclosure sale under this Security Instrument or deed in lieu
of foreclosure.

                (e)     Judicial Foreclosure. Immediately commence an action to foreclose this
Security Instrument or to specifically enforce its provisions or any of the indebtedness secured
hereby pursuant to the statutes in such case made and provided and sell the Property or cause the
Property to be sold in accordance with the requirements and procedures provided by said statutes
in a single parcel or in several parcels at the option of Lender.




                                                                                          ATX000113
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 28 of 60


                         (1)   In the event foreclosure proceedings are filed by Lender, all
expenses incident to such proceeding, including, but not limited to, attorneys' fees and costs,
shall be paid by Borrower and secured by this Security Instrument and by all of the other Loan
Documents securing all or any part of the indebtedness evidenced by the Note. The secured
indebtedness and all other obligations secured by this Security Instrument, including, without
limitation, interest at the Default Interest Rate (as defined in the Note), any prepayment charge,
fee or premium required to be paid under the Note in order to prepay principal (to the extent
permitted by applicable law), attorneys' fees and any other amounts due and unpaid to Lender
under the Loan Documents, may be bid by Lender in the event of a foreclosure sale hereunder.
In the event of a judicial sale pursuant to a foreclosure decree, it is understood and agreed that
Lender or its assigns may become the purchaser of the Property or any part thereof.

                       (2)    Lender may, by following the procedures and if permitted by
applicable law, foreclose on only a portion of the Property and, in such event, said foreclosure
shall not affect the lien of this Security Instrument on the remaining portion of the Property
foreclosed.

               (f)    Foreclosure by Power of Sale. Immediately commence an action to
foreclose this Security Instrument by power of sale as set forth below to the fullest extent
permitted by law.

                     (1)     In the event of any inconsistencies between the terms and
conditions of this subsection 3.1(f) of this Security Instrument and any other terms of this
Security Instrument, the terms and conditions of this subsection 3.1(f) shall control and be
binding.

                       (2)      Should Lender elect to foreclose by exercise of the power of sale
herein contained, Lender shall notify Trustee and shall deposit with Trustee this Security
Instrument and, if necessary, the Note and such receipts and evidence of expenditures made and
secured hereby as Trustee may require. Upon receipt of such notice from Lender, Trustee shall
cause to be recorded, published and/or delivered to Borrower such notice of default and notice of
sale as then required by law. Trustee shall, without demand on Borrower, after lapse of such
time as may then be required by law and after giving of such notice of default and after notice of
sale as required by law, sell the Property at the time and place of sale fixed by it in said notice of
sale, either as a whole, or in separate lots or parcels or items as Lender shall determine, and in
such order as Lender may determine, at public auction to the highest bidder for cash in lawful
money of the United States payable at the time of sale. Trustee shall deliver to such purchaser or
purchasers thereof its good and sufficient deed or deeds conveying the property so sold, but
without any covenant or warranty, express or implied. The recitals in such deed of any matters
or facts shall be conclusive proof of the truthfulness thereof. Any person, including, without
limitation, Borrower or Lender, but excepting Trustee, may purchase at such sale and Borrower
hereby covenants to warrant and defend the title of such purchaser or purchasers.

                       (3)     Lender may, in its sole discretion, designate the order in which the
Property shall be offered for sale or sold through a single sale or through two or more successive
sales, or in any other manner Lender deems to be in its best interest. If Lender elects more than
one sale or other disposition of the Property, Lender may at its option cause the same to be




                                                                                             ATX000114
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 29 of 60


conducted simultaneously or successively, on the same day or at such different days or times and
in such order as Lender may deem to be in its best interests, and no such sale shall terminate or
otherwise affect the lien of this Security Instrument on any part of the Property not then sold
until all indebtedness secured hereby has been fully paid. If Lender elects to dispose of the
Property through more than one sale, Borrower shall pay the costs and expenses of each such
sale of its interest in the Property and of any proceedings where the same may be made. Trustee
may postpone the sale of all or any part of the Property by public announcement at such time and
place of sale, or in any manner permitted by law from time to time, and without further notice
make such sale at the time fixed by the last postponement; or Trustee may, in its discretion, give
a new notice of sale. Lender may rescind or cancel any such notice of default at any time before
Trustee's sale by executing a notice of rescission or cancellation and recording the same. The
recordation of such notice shall constitute a cancellation of any prior declaration of default and
demand for sale and of any acceleration of maturity of indebtedness affected by any prior
declaration or notice of default. The exercise by Lender of the right of rescission or cancellation
shall not constitute a waiver of any default then existing or subsequently occurring, or impair the
right of Lender to execute other declarations of default and demand for sale, or notices of default
and of election to cause the Property to be sold, nor otherwise affect the Note or this Security
Instrument, or any of the rights, obligations or remedies of Lender or Trustee hereunder.

                         (4)    In the event of a sale of the Property, or any part thereof, pursuant
to this subsection 3.1(0 and the execution of a deed therefor, the recital therein of default, and of
giving notice of default and of the elapse of the required time (if any) between the recording and
the notice, and of the giving of notice of sale, and of a demand by Lender, or its successors or
assigns, that such sale should be made, shall be conclusive proof of such default, recording,
election, elapse of time, and giving of such notice, and that the sale was regularly and validly
made on due and proper demand by Lender, its successors or assigns. Any such deed or deeds
with such recitals therein shall be effective and conclusive against Borrower, its successors and
assigns, and all other persons. The receipt for the purchase money recited or contained in any
deed executed to the purchaser as aforesaid shall be sufficient discharge to such purchaser from
all obligations to see to the proper application of the purchase money.

               (g)   Other. Exercise any other right or remedy available hereunder, under any
of the other Loan Documents or at law or in equity.

       3.2     Application of Proceeds. To the fullest extent pei 'lilted by law, the proceeds of
any sale under this Security Instrument shall be applied to the extent funds are so available to the
following items in such order as Lender in Lender's discretion may determine:

                (a)   To payment of the costs, expenses and fees of taking possession of the
Property, and of holding, operating, maintaining, using, leasing, repairing, improving, marketing
and selling the same and of otherwise enforcing Lender's right and remedies hereunder and
under the other Loan Documents, including, but not limited to, receivers' fees, court costs,
attorneys', accountants', appraisers', managers' and other professional fees, title charges and
transfer taxes.




                                                                                            ATX000115
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 30 of 60


           (b)     To payment of all sums expended by Lender under the terms of any of the
Loan Documents and not yet repaid, together with interest on such sums at the Default Interest
Rate.

               (c)     To payment of the secured indebtedness and all other obligations secured
by this Security Instrument, including, without limitation, interest at the Default Interest Rate
and, to the extent permitted by applicable law, any Yield Maintenance, charge or premium
required to be paid under the Note in order to prepay principal, in any order that Lender chooses
in Lender's sole discretion.

       The remainder, if any, of such funds shall be disbursed to Borrower or to the person or
persons legally entitled thereto.

        3.3     Right and Authority of Receiver or Lender in the Event of Default; Power of
Attorney. Upon the occurrence of an Event of Default hereunder and entry upon the Property
pursuant to Section 3.1(b) hereof or appointment of a receiver pursuant to Section 3.10) hereof,
and under such tenns and conditions as may be prudent and reasonable under the circumstances
in Lender's or the receiver's sole discretion, all at Borrower's expense, Lender or said receiver,
or such other persons or entities as they shall hire, direct or engage, as the case may be, may do
or permit one or more of the following, successively or concurrently: (a) enter upon and take
possession and control of any and all of the Property; (b) take and maintain possession of all
documents, books, records, papers and accounts relating to the Property; (c) exclude Borrower
and Borrower's agents, servants and employees wholly from the Property; (d) manage and
operate the Property; (e) preserve and maintain the Property; (f) make repairs and alterations to
the Property; (g) complete any construction or repair of the Property, with such changes,
additions or modifications of the plans and specifications or intended disposition and use of the
Property as Lender may in Lende'rs sole discretion deem appropriate or desirable to place the
Property in such condition as will, in Lender's sole discretion, make the Property or any part
thereof readily marketable or rentable; (h) conduct a marketing or leasing program with respect
to the Property, or employ a marketing or leasing agent or agents to do so, directed to the leasing
or sale of the Property under such terms and conditions as Lender may in Lender's sole
discretion deem appropriate or desirable; (i) employ such contractors, subcontractors,
materialmen, architects, engineers, consultants, managers, brokers, marketing agents, or other
employees, agents, independent contractors or professionals, as Lender may in Lender's sole
discretion deem appropriate or desirable to implement and effectuate the rights and powers
herein granted; (j) execute and deliver, in the name of Lender as attorney-in-fact and agent of
Borrower or in Borrower's own name, such documents and instruments as are necessary or
appropriate to consummate authorized transactions; (k) enter into such leases, whether of real or
personal property, or tenancy agreements, under such terms and conditions as Lender may in
Lender's sole discretion deem appropriate or desirable; (1) collect and receive the Rents and
Profits from the Property; (m) eject Tenants or repossess personal property, as provided by law,
for breaches of the conditions of their Leases; (n) sue for unpaid Rents and Profits, payments,
income or proceeds in the name of Borrower or Lender; (o) maintain actions in forcible entry and
detainer, ejectment for possession and actions in distress for rent; (p) compromise or give
acquittance for Rents and Profits, payments, income or proceeds that may become due;
(q) delegate or assign any and all rights and powers given to Lender by this Security Instrument;
and (r) do any acts which Lender in Lender's sole discretion deems appropriate or desirable to




                                                                                          ATX000116
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 31 of 60


protect the security hereof and use such measures, legal or equitable, as Lender may in Lender's
sole discretion deem appropriate or desirable to implement and effectuate the provisions of this
Security Instrument. This Security Instrument shall constitute a direction to and full authority to
any Tenant, or other third party who has heretofore dealt or contracted or may hereafter deal or
contract with Borrower or Lender, at the request of Lender, to pay all amounts owing under any
Lease, contract or other agreement to Lender without proof of the Event of Default relied upon.
Any such Tenant or third party is hereby irrevocably authorized to rely upon and comply with
(and shall be fully protected by Borrower in so doing) any request, notice or demand by Lender
for the payment to Lender of any Rents and Profits or other sums which may be or thereafter
become due under its Lease, contract or other agreement, or for the performance of any
undertakings under any such Lease, contract, concession, license or other agreement, and shall
have no right or duty to inquire whether any Event of Default under this Security Instrument or
under any of the other Loan Documents has actually occurred or is then existing. Borrower
hereby constitutes and appoints Lender, and Lender's assignees, successors, transferees and
nominees, as Borrower's true and lawful attorney-in-fact and agent, with full power of
substitution in the Property, in Borrower's name, place and stead, to do or peiiiiit any one or
more of the foregoing described rights, remedies, powers and authorities, successively or
concurrently, and said power of attorney shall be deemed a power coupled with an interest and
irrevocable so long as any indebtedness secured hereby is outstanding. Any money advanced by
Lender in connection with any action taken under this Section 3.3, together with interest thereon
at the Default Interest Rate from the date of making such advancement by Lender until actually
paid by Borrower, shall be a demand obligation owing by Borrower to Lender and shall be
secured by this Security Instrument and by every other instrument securing the secured
indebtedness.

        3.4    Occupancy After Foreclosure. In the event there is a foreclosure sale hereunder
and at the time of such sale, Borrower or Borrower's representatives, successors or assigns, or
any other persons claiming any interest in the Property by, through or under Borrower (except
Tenants of space in the Improvements subject to Leases entered into prior to the Effective Date),
are occupying or using the Property, or any part thereof, then, to the extent not prohibited by
applicable law, each and all shall, at the option of Lender or the purchaser at such sale, as the
case may be, immediately become the Tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day-to-day, terminable at the will of either landlord or Tenant, at a reasonable
rental per day based upon the value of the Property occupied or used, such rental to be due daily
to the purchaser. Further, to the extent peiniitted by applicable law, in the event the Tenant fails
to surrender possession of the Property upon the termination of such tenancy, the purchaser shall
be entitled to institute and maintain an action for unlawful detainer of the Property in the
appropriate court of the county in which the Land is located.

        3.5    Notice to Account Debtors. Lender may, at any time after an Event of Default
notify the account debtors and obligors of any accounts, chattel paper, negotiable instruments or
other evidences of indebtedness to Borrower which are included as part of the Property to pay
Lender directly. Borrower shall at any time or from time to time upon the request of Lender
provide to Lender a current list of all such account debtors and obligors and their addresses.

      3.6     Cumulative Remedies. All remedies contained in this Security Instrument are
cumulative and Lender shall also have all other remedies provided at law and in equity or in any




                                                                                           ATX000117
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 32 of 60



other Loan Documents. Such remedies may be pursued separately, successively or concurrently
at the sole subjective direction of Lender and may be exercised in any order and as often as
occasion therefor shall arise. No act of Lender shall be construed as an election to proceed under
any particular provisions of this Security Instrument to the exclusion of any other provision of
this Security Instrument or as an election of remedies to the exclusion of any other remedy which
may then or thereafter be available to Lender. No delay or failure by Lender to exercise any
right or remedy under this Security Instrument shall be construed to be a waiver of that right or
remedy or of any Event of Default hereunder. Lender may exercise any one or more of Lender's
rights and remedies at Lender's option without regard to the adequacy of Lender's security.

       3.7      Payment of Expenses. Borrower shall pay on demand all of Lender's expenses
incurred in any efforts to enforce any terms of this Security Instrument, whether or not any
lawsuit is filed and whether or not foreclosure is commenced but not completed, including, but
not limited to, legal fees (including but not limited to appellate fees and fees for all paralegals,
legal consultants and other paraprofessionals) and disbursements, foreclosure costs and title
charges, together with interest thereon from and after the date incurred by Lender until actually
paid by Borrower at the Default Interest Rate, and the same shall be secured by this Security
Instrument and by all of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.

                                  ARTICLE IV
                       MISCELLANEOUS TERMS AND CONDITIONS

       4.1     Time of Essence. Time is of the essence with respect to all provisions of this
Security Instrument and all other Loan Documents.

        4.2     Release of Security Instrument. If all of the secured indebtedness shall be paid,
then and in that event only, all rights under this Security Instrument shall terminate except for
those provisions hereof which by their terms survive, and the Property shall become wholly clear
of the liens, security interests, conveyances and assignments evidenced hereby, which shall be
released by Lender in due form at Borrower's cost. No release of this Security Instrument or the
lien hereof shall be valid unless executed by Lender.

         4.3     Certain Rights of Lender. Without affecting Borrower's liability for the payment
of any of the   indebtedness  secured hereby, subject to the Loan Documents, Lender may from
time to time and without notice to Borrower: (a) release any person liable for the payment of the
indebtedness secured hereby; (b) extend or modify the terms of payment of the indebtedness
secured hereby; (c) accept additional real or personal property of any kind as security or alter,
substitute or release any property securing the indebtedness secured hereby; (d) recover any part
of the Property; (e) consent in writing to the making of any subdivision map or plat thereof;
(1) join in granting any easement therein; or (g) join in any extension agreement of this Security
Instrument or any agreement subordinating the lien hereof.

       4.4     Waiver of Certain Defenses. No action for the enforcement of the lien hereof or
of any provision hereof shall be subject to any defense which would not be good and available to
the party interposing the same in an action at law upon the Note or any of the other Loan
Documents.




                                                                                           ATX000118
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 33 of 60


        4.5     Successors and Assigns. The teiius, provisions, indemnities, covenants and
conditions hereof shall be binding upon Borrower and the successors and assigns of Borrower,
including all successors in interest of Borrower in and to all or any part of the Property, and shall
inure to the benefit of Lender, and Lender's directors, officers, shareholders, employees and
agents and their respective successors and assigns and shall constitute covenants running with
the land (without implying Lender's consent to any transfer of the Property or any interest in
Borrower or the Property in violation of this Security Instrument). All references in this Security
Instrument to Borrower or Lender shall be deemed to include all such parties' successors and
assigns, and the tent' "Lender" as used herein shall also mean and refer to any lawful holder or
owner, including pledgees and participants, of any of the indebtedness secured hereby. If
Borrower consists of more than one person or entity, each shall be jointly and severally liable to
perfoini the obligations of Borrower.

        4.6     Severability. A determination that any provision of this Security Instrument is
unenforceable or invalid shall not affect the enforceability or validity of any other provision, and
any deteiniination that the application of any provision of this Security Instrument to any person
or circumstance is illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to any other persons or circumstances.

       4.7     Gender. Within this Security Instrument, words of any gender shall be held and
construed to include any other gender, and words in the singular shall be held and construed to
include the plural, and vice versa, unless the context otherwise requires.

         4.8    Waiver: Discontinuance of Proceedings. Lender may waive any single Event of
Default by Borrower hereunder without waiving any other prior or subsequent Event of Default.
Lender may remedy any Event of Default by Borrower hereunder without waiving the Event of
Default remedied. Neither the failure by Lender to exercise, nor the delay by Lender in
exercising, any right, power or remedy upon any Event of Default by Borrower hereunder shall
be construed as a waiver of such Event of Default or as a waiver of the right to exercise any such
right, power or remedy at a later date. No single or partial exercise by Lender of any right,
power or remedy hereunder shall exhaust the same or shall preclude any other or further exercise
thereof, and every such right, power or remedy hereunder may be exercised at any time and from
time to time. No modification or waiver of any provision hereof nor consent to any departure by
Borrower therefrom shall in any event be effective unless the same shall be in writing and signed
by Lender, and then such waiver or consent shall be effective only in the specific instance and
for the specific purpose given. No notice to nor demand on Borrower in any case shall of itself
entitle Borrower to any other or further notice or demand in similar or other circumstances.
Acceptance by Lender of any payment in an amount less than the amount then due on any of the
secured indebtedness shall be deemed an acceptance on account only and shall not in any way
affect the existence of an Event of Default hereunder. In case Lender shall have proceeded to
invoke any right, remedy or recourse permitted hereunder or under the other Loan Documents
and shall thereafter elect to discontinue or abandon the same for any reason, Lender shall have
the unqualified right to do so and, in such an event, Borrower and Lender shall be restored to
their former positions with respect to the indebtedness secured hereby, the Loan Documents, the
Property and otherwise, and the rights, remedies, recourses and powers of Lender shall continue
as if the same had never been invoked.




                                                                                            ATX000119
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 34 of 60


       4.9     Section Headings. The headings of the articles, sections, subsections and
paragraphs of this Security Instrument are for convenience of reference only, are not to be
considered a part hereof and shall not limit or otherwise affect any of the Willis hereof This
Security Instrument shall not be construed more strictly against one party than against the other
merely by virtue of the fact that this Security Instrument may have been physically prepared by
one of the parties, or such party's counsel, it being agreed that all parties and their respective
counsel have mutually participated in the negotiation and preparation of this Security Instrument.

       4.10 Counting of Days. The term "days" when used herein shall mean calendar days.
If any time period ends on a Saturday, Sunday or holiday officially recognized by the state
within which the Land is located, the period shall be deemed to end on the next succeeding
business day. The term "business day" when used herein shall mean a weekday, Monday
through Friday, except a legal holiday or a day on which banking institutions in Los Angeles,
California are authorized by law to be closed.

        4.11 Relationship of the Parties. The relationship between Borrower and Lender is that
of a borrower and a lender only and none of those parties is, nor shall it hold itself out to be, the
agent, employee, joint venturer or partner of the other party.

        4.12 Application of the Proceeds of the Note. To the extent that proceeds of the Note
are used to pay indebtedness secured by any outstanding lien, security interest, charge or prior
encumbrance against the Property, such proceeds have been advanced by Lender at Borrower's
request and Lender shall be subrogated to any and all rights, security interests and liens owned
by any owner or holder of such outstanding liens, security interests, charges or encumbrances,
irrespective of whether said liens, security interests, charges or encumbrances are released.

        4.13 Unsecured Portion of Indebtedness. If any part of the secured indebtedness
cannot be lawfully secured by this Security Instrument or if any part of the Property cannot be
lawfully subject to the lien and security interest hereof to the full extent of such indebtedness,
then all payments made shall be applied on said indebtedness first in discharge of that portion
thereof which is unsecured by this Security Instrument.

       4.14 Interest After Sale. In the event the Property or any part thereof shall be sold
upon foreclosure as provided hereunder, to the extent permitted by law, the sum for which the
same shall have been sold shall, for purposes of redemption (pursuant to the laws of the state in
which the Property is located), bear interest at the Default Interest Rate.

        4.15 Inconsistency with Other Loan Documents. In the event of any inconsistency
between the provisions hereof and the provisions in any of the other Loan Documents, it is
intended that the provisions selected by Lender in its sole subjective discretion shall be
controlling.

        4.16 Construction of this Document. This document may be construed as a mortgage,
security deed, deed of trust, chattel mortgage, conveyance, assignment, security agreement,
pledge, financing statement, hypothecation or contract, or any one or more of the foregoing, in
order to fully effectuate the liens and security interests created hereby and the purposes and
agreements herein set forth.




                                                                                            ATX000120
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 35 of 60


        4.17 No Merger. It is the desire and intention of the parties hereto that this Security
Instrument and the lien hereof do not merge in fee simple title to the Property. It is hereby
understood and agreed that should Lender acquire any additional or other interests in or to the
Property or the ownership thereof, then, unless a contrary intent is manifested by Lender as
evidenced by an appropriate document duly recorded, this Security Instrument and the lien
hereof shall not merge in such other or additional interests in or to the Property, toward the end
that this Security Instrument may be foreclosed as if owned by a stranger to said other or
additional interests.

        4.18 Rights With Respect to Junior Encumbrances. Any person or entity purporting to
have or to take a junior mortgage or other lien upon the Property or any interest therein shall be
subject to the rights of Lender to amend, modify, increase, vary, alter or supplement this Security
Instrument, the Note or any of the other Loan Documents and to extend the maturity date of the
indebtedness secured hereby and to increase the amount of the indebtedness secured hereby and
to waive or forebear the exercise of any of Lender's rights and remedies hereunder or under any
of the other Loan Documents and to release any collateral or security for the indebtedness
secured hereby, in each and every case without obtaining the consent of the holder of such junior
lien and without the lien or security interest of this Security Instrument losing its priority over the
rights of any such junior lien. Nothing contained in this Section 4.18 shall be deemed to imply
Lender's consent to any further encumbering of the Property in violation of this Security
Instrument.

       4.19 Lender May File Proofs of Claim. In the case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other proceedings affecting
Borrower or the principals or sole member of Borrower, or any of their respective creditors or
property, Lender, to the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of Lender allowed
in such proceedings for the entire secured indebtedness at the date of the institution of such
proceedings and for any additional amount which may become due and payable by Borrower
hereunder after such date.

         4.20 After-Acquired Property. All property acquired by Borrower after the date of this
Security Instrument which by the terms of this Security Instrument shall be subject to the lien
and the security interest created hereby, shall immediately upon the acquisition thereof by
Borrower and without further mortgage, deed of trust, conveyance or assignment become subject
to the lien and security interest created by this Security Instrument. Nevertheless, Borrower shall
execute, acknowledge, deliver and record or file, as appropriate, all and every such further
mortgages, deeds of trust, security agreements, financing statements, assignments and
assurances, as Lender shall require for accomplishing the purposes of this Security Instrument.

        4.21 No Representation. By accepting delivery of any item required to be observed,
perfatuted or fulfilled or to be given to Lender pursuant to the Loan Documents, including, but
not limited to, any officer's certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal or insurance policy, Lender shall not be deemed to have
warranted, consented to, or affiuiiied the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance of delivery thereof
shall not be or constitute any warranty, consent or affirmation with respect thereto by Lender.




                                                                                              ATX000121
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 36 of 60


         4.22 Counterparts. This Security Instrument may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter shall be deemed
an original, and all of which shall be taken to be one and the same instrument, for the same effect
as if all parties hereto had signed the same signature page. Any signature page of this Security
Instrument may be detached from any counterpart of this Security Instrument without impairing
the legal effect of any signatures thereon and may be attached to another counterpart of this
Security Instrument identical in form hereto but having attached to it one or more additional
signature pages.

        4.23 Personal Liability. Notwithstanding anything to the contrary contained in this
Security Instrument, the liability of Borrower and Borrower's officers, directors, members,
managers, and principals for the indebtedness secured hereby and for the performance of the
other agreements, covenants and obligations contained herein and in the other Loan Documents
shall be limited as set forth in Article 3 of the Note.

        4.24 Recording and Filing. Borrower shall cause the Loan Documents and all
amendments and supplements thereto and substitutions therefor to be recorded, filed, re-recorded
and re-filed in such manner and in such places as Lender shall reasonably request, and shall pay
on demand all such recording, filing, re-recording and re-filing taxes, fees and other charges.
Borrower shall reimburse Lender, or Lender's servicing agent, for the costs incurred in obtaining
a tax service company to verify the status of payment of taxes and assessments on the Property.

        4.25 Entire Agreement and Modification. This Security Instrument and the other Loan
Documents contain the entire agreements between the parties relating to the subject matter
hereof and thereof and all prior agreements relative hereto and thereto which are not contained
herein or therein are terminated. This Security Instrument and the other Loan Documents may
not be amended, revised, waived, discharged, released or terminated orally but only by a written
instrument or instruments executed by the party against which enforcement of the amendment,
revision, waiver, discharge, release or termination is asserted. Any alleged amendment, revision,
waiver, discharge, release or termination which is not so documented shall not be effective as to
any party.

        4.26 Maximum Interest. Notwithstanding anything herein to the contrary, if at any
time the interest rate applicable to the Loan, together with all fees, charges and other amounts
which are treated as interest on the Loan under applicable law (collectively the "Charges"), shall
exceed the maximum lawful rate (the "Maximum Rate") which may be contracted for, charged,
taken, received or reserved by Lender in accordance with applicable law, the rate of interest
payable in respect of the Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and Charges that
would have been payable in respect of the Loan but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to Lender in respect of
other indebtedness or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Note Rate (as defined in the Note)
shall have been received by Lender. If, for any reason whatever, the Charges paid or received on
the Loan produces a rate which exceeds the Maximum Rate, Lender shall credit against the
principal of the Loan (or, if such indebtedness shall have been paid in full, shall refund to the
payor of such Charges) such portion of said Charges as shall be necessary to cause the interest




                                                                                          ATX000122
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 37 of 60


paid on the Loan to produce a rate equal to the Maximum Rate. All sums paid or agreed to be
paid to the holders of the Loan for the use, forbearance or detention of the Loan shall, to the
extent required to avoid or minimize usury and to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of this Security Instrument, so
that the interest rate does not exceed the Maximum Rate. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or oral, between
the parties hereto. On each day, if any, that Texas law establishes the Maximum Rate, the
Maximum Rate shall be the "weekly ceiling" (as defined in Chapter 303 of the Texas Finance
Code (the "Texas Finance Code")) for that day. Lender may from time to time, as to current and
future balances, implement any other ceiling under the Texas Finance Code by notice to
Borrower, if and to the extent permitted by the Texas Finance Code. Without notice to Borrower
or any other person or entity, the Maximum Rate shall automatically fluctuate upward and
downward as and in the amount by which such maximum nonusurious rate of interest permitted
by applicable law fluctuates.

        4.27 Further Stipulations. The additional covenants, agreements and provisions set
forth in the exhibits attached hereto and made a part hereof, if any, shall be a part of this Security
Instrument and shall, in the event of any conflict between such further stipulations and any of the
other provisions of this Security Instrument, be deemed to control.

        4.28 Dissemination of Information. If Lender determines at any time to sell, transfer
or assign the Note, this Security Instrument and the other Loan Documents, and any or all
servicing rights with respect thereto, or to grant participations therein (the "Participations") or
issue mortgage pass-through certificates or other securities evidencing a beneficial interest in a
rated or unrated public offering or private placement (the "Securities"), Lender may forward to
each purchaser, transferee, assignee, servicer, participant, investor, and/or their respective
successors in such Participations and/or Securities (collectively, the "Investor") and/or any
Rating Agency rating such Securities, each prospective Investor and each of the foregoing's
respective counsel, all documents and information that Lender now has or may hereafter acquire
relating to the indebtedness secured hereby and to Borrower, any guarantor, any indemnitor and
the Property, which shall have been furnished by Borrower, any guarantor, and/or any
indemnitor, as Lender determines necessary or desirable. Without limiting the foregoing,
Borrower acknowledges and agrees that any such transfer, assignment, grant or issuance may be
completed at any time without any consent from Borrower.

        4.29 Fixture Filing. This Security Instrument shall be effective from the date of its
recording as a financing statement filed as a fixture filing with respect to all goods constituting
part of the Property which are, or are to become, fixtures for purposes of Chapter 9 of the
Uniform Commercial Code of the state where the fixtures are located. Information concerning
the security interests herein granted may be obtained at the addresses stated in the introductory
paragraph of this Security Instrument. Borrower, for Borrower and Borrower's successors,
hereby agrees to warrant and forever defend, all and singular, title to the Property unto Lender,
and Lender's successors or substitutes in this trust, forever, against every person whomsoever
lawfully claiming, or to claim, the same or any part thereof, subject, however, to the Permitted
Exceptions. This Security Instrument shall also be effective as a financing statement to convey
any oil, gas or mineral rights or the like and any other portion of the Property as to which a




                                                                                             ATX000123
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 38 of 60


security interst may be perfected by filing in the real poprety receords of the respective counties
in which each Property is located.

       4.30 Administrative Fees.          Lender shall have the right to charge reasonable
administrative fees during the term of the loan evidence by the Note and secured hereby as
Lender may determine, in Lender's sole reasonable discretion, in connection with Lender's
evaluation, preparation and processing of any servicing, administrative or other requests made by
Borrower, including without limitation: processing payments; processing insurance and UCC
continuation documentation; processing escrow draws and disbursement requests; review of
Leases, Tenant subordination, non-disturbance and attornment agreements and tenant estoppels,
requests for transfers or assignments, requests for partial releases and requests for review of new
easements). Lender shall also be entitled to reimbursement for professional fees Lender incurs
for such administration, including without limitation, those of architects, engineers, consultants
and attorneys (whether (a) employed by Lender or (b) engaged by Lender as independent
contractors).

        4.31 Waiver of Right of Offset. No portion of the indebtedness secured hereby shall
be or be deemed to be offset or compensated by all or any part of any claim, cause of action,
counterclaim, or cross-claim, whether liquidated or unliquidated, that Borrower may have or
claim to have against Lender.

                                       ARTICLE V
                                DEED OF TRUST PROVISIONS

        5.1     Concerning the Trustee. Trustee shall be under no duty to take any action
hereunder except as expressly required hereunder or by law, or to perform any act which would
involve Trustee in any expense or liability or to institute or defend any suit in respect hereof,
unless properly indemnified to Trustee's reasonable satisfaction. Trustee, by acceptance of this
Security Instrument, covenants to perfoiiii and fulfill the trusts herein created, being liable,
however, only for gross negligence or willful misconduct, and hereby waives any statutory fee
and agrees to accept reasonable compensation, in lieu thereof, for any services rendered by
Trustee in accordance with the teinis hereof. Trustee may resign at any time upon giving thirty
(30) days' notice to Borrower and to Lender. Lender may remove Trustee at any time or from
time to time and select a successor trustee. In the event of the death, removal, resignation,
refusal to act, or inability to act of Trustee, or in its sole discretion for any reason whatsoever
Lender may, without notice and without specifying any reason therefor and without applying to
any court, select and appoint a successor trustee, by an instrument recorded wherever this
Security Instrument is recorded and all powers, rights, duties and authority of Trustee, as
aforesaid, shall thereupon become vested in such successor. Such substitute trustee shall not be
required to give bond for the faithful performance of the duties of Trustee hereunder unless
required by Lender. The procedure provided for in this Section for substitution of Trustee shall
be in addition to and not in exclusion of any other provisions for substitution, by law or
otherwise.

       5.2    Trustee's Fees. Borrower shall pay all reasonable costs, fees and expenses
incurred by Trustee and Trustee's agents and counsel in connection with the performance by




                                                                                          ATX000124
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 39 of 60


Trustee of Trustee's duties hereunder and all such costs, fees and expenses shall be secured by
this Security Instrument.

         5.3     Certain Rights. With the approval of Lender, Trustee shall have the right to take
any and all of the following actions: (i) to select, employ, and advise with counsel (who may be,
but need not be, counsel for Lender) upon any matters arising hereunder, including the
preparation, execution, and interpretation of the Note, this Security Instrument or the other Loan
Documents, and shall be fully protected in relying as to legal matters on the advice of counsel,
(ii) to execute any of the trusts and powers hereof and to perfoiin any duty hereunder either
directly or through his/her agents or attorneys, (iii) to select and employ, in and about the
execution of his/her duties hereunder, suitable accountants, engineers and other experts, agents
and attorneys-in-fact, either corporate or individual, not regularly in the employ of Trustee, and
Trustee shall not be answerable for any act, default, negligence, or misconduct of any such
accountant, engineer or other expert, agent or attorney-in-fact, if selected with reasonable care,
or for any error of judgment or act done by Trustee in good faith, or be otherwise reasonable or
accountable under any circumstances whatsoever, except for Trustee's gross negligence or bad
faith, and (iv) any and all other lawful action as Lender may instruct Trustee to take to protect or
enforce Lender's rights hereunder. Trustee shall not be personally liable in case of entry by
Trustee, or anyone entering by virtue of the powers herein granted to Trustee, upon the Property
for debts contracted for or liability or damages incurred in the management or operation of the
Property. Trustee shall have the right to rely on any instrument, document, or signature
authorizing or supporting an action taken or proposed to be taken by Trustee hereunder, believed
by Trustee in good faith to be genuine. Trustee shall be entitled to reimbursement for actual
expenses incurred by Trustee in the performance of Trustee's duties hereunder and to reasonable
compensation for such of Trustee's services hereunder as shall be rendered.

        5.4    Retention of Money. All moneys received by Trustee shall, until used or applied
as herein provided be held in trust for the purposes for which they were received, but need not be
segregated in any manner from any other moneys (except to the extent required by applicable
law) and Trustee shall be under no liability for interest on any moneys received by Trustee
hereunder.

        5.5    Perfection of Appointment. Should any deed, conveyance, or instrument of any
nature be required from Borrower by any Trustee or substitute trustee to more fully and certainly
vest in and confliiii to the Trustee or substitute trustee such estates rights, powers, and duties,
then, upon request by the Trustee or substitute trustee, any and all such deeds, conveyances and
instruments shall be made, executed, acknowledged, and delivered and shall be caused to be
recorded and/or filed by Borrower.

        5.6     Succession Instruments. Any substitute trustee appointed pursuant to any of the
provisions hereof shall, without any further act, deed, or conveyance, become vested with all the
estates, properties, rights, powers, and trusts of its or his/her predecessor in the rights hereunder
with like effect as if originally named as Trustee herein; but nevertheless, upon the written
request of Lender or of the substitute trustee, the Trustee ceasing to act shall execute and deliver
any instrument transferring to such substitute trustee, upon the trusts herein expressed, all the
estates, properties, rights, powers, and trusts of the Trustee so ceasing to act, and shall duly




                                                                                            ATX000125
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 40 of 60


assign, transfer and deliver any of the property and moneys held by such Trustee to the substitute
trustee so appointed in the Trustee's place.

                                        ARTICLE VI
                                 STATE SPECIFIC PROVISIONS

        In the event of any conflict between the terms set out in this Article VI and the provisions
of this Security Instrument or any of the other Loan Documents, the terms set out in this
Article VI shall control for all purposes.

      6.1     Foreclosure and Other Remedies. In addition to any and all other rights and
remedies set out in this Security, Lender shall also have all of the rights and remedies set out or
contemplated in this Article VI.

                (a)     Foreclosure. Upon the occurrence of any Event of Default beyond any
applicable notice and cure period expressly set forth in the Loan Documents, Trustee (or any
successor or substitute Trustee) is authorized and empowered and it shall be his special duty at
the request of Lender to sell the Property or any part thereof situated in the State of Texas at the
courthouse of the county in the State of Texas in which such Property is situated, at public venue
to the highest bidder for cash between the hours of 10:00 a.m. and 4:00 p.m. on the first Tuesday
in any month after having given notice of such sale in accordance with the statutes of the State of
Texas then in force governing sales of real estate under powers conferred by deed of trust. The
sale must begin at the time stated in the notice of sale or not later than three hours after that time.
Any sale made by Trustee hereunder may be as an entirety or in such parcels as Lender may
request, and any sale may be adjourned by announcement at the time and place appointed for
such sale without further notice except as may be required by law. Further, any sale made by
Trustee hereunder may, in lieu of cash, be upon such other terms and conditions as Lender may
from time to time hereafter elect. The sale by Trustee of less than the whole of the Property shall
not exhaust the power of sale herein granted, and Trustee is specifically empowered to make
successive sale or sales under such power until the whole of the Property shall be sold and, if the
proceeds of such sale of less than the whole of the Property shall be less than the aggregate of the
indebtedness secured hereby and the expense of executing this trust as provided herein, this
Security Instrument and the lien hereof shall remain in full force and effect as to the unsold
portion of the Property just as though no sale had been made; provided, however, that Borrower
shall never have any right to require the sale of less than the whole of the Property but Lender
shall have the right, at its sole election, to request Trustee to sell less than the whole of the
Property. After each sale, Trustee shall make to the purchaser or purchasers at such sale good
and sufficient conveyances in the name of Borrower, conveying the property so sold to the
purchaser or purchasers in fee simple with general warranty of title, and shall receive the
proceeds of said sale or sales and apply the same as herein provided. Payment of the purchase
price to Trustee shall satisfy the obligation of purchaser at such sale therefor, and such purchaser
shall not be responsible for the application thereof. In the event any sale hereunder is not
completed or is defective in the opinion of Lender, such sale shall not exhaust the power of sale
hereunder and Lender shall have the right to cause a subsequent sale or sales to be made
hereunder. Any and all statements of fact or other recitals made in any deed or deeds given by
Trustee as to nonpayment of the indebtedness secured hereby, or as to the occurrence of any
Event of Default, or as to Lender having declared all of such indebtedness to be due and payable,




                                                                                              ATX000126
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 41 of 60


or as to the request to sell, or as to notice of time, place and ternis of sale and of the properties to
be sold having been duly given, or as to the refusal, failure or inability to act of Trustee or any
substitute or successor, or as to the appointment of any substitute or successor trustee, or as to
any other act or thing having been duly done by Lender or by such Trustee, substitute or
successor, shall be taken as conclusive (absent manifest error) evidence of the truth of the facts
so stated and recited. Trustee may appoint or delegate any one or more persons as agent to
perform any act or acts necessary or incident to any sale held by Trustee, including the posting of
notices and the conduct of sale, but in the name and on behalf of Trustee.

                 (b)      Right to Require Proof of Financial Ability. At any time during the
bidding of any sale conducted by Trustee under Section 6.1(a) above, Trustee may require a
bidding party (a) to disclose its full name, state and city of residence, occupation, and specific
business office location, and the name and address of the principal the bidding party is
representing (if applicable); and (b) to demonstrate reasonable evidence of the bidding party's
financial ability (or, if applicable, the financial ability of the principal of such bidding party), as a
condition to the bidding party submitting bids at the foreclosure sale. If any such bidding party
(the "Questioned Bidder") declines to comply with Trustee's requirement in this regard, or if
such Questioned Bidder does respond but Trustee, in Trustee's sole and absolute discretion,
deems the information or the evidence of the financial ability of the Questioned Bidder (or, if
applicable, the principal of such bidding party) to be inadequate, Trustee may continue the
bidding with reservation; and in such event (i) Trustee shall be authorized to caution the
Questioned Bidder concerning the legal obligations to be incurred in submitting bids, and (ii) if
the Questioned Bidder is not the highest bidder at the sale, or if having been the highest bidder
the Questioned Bidder fails to deliver the cash purchase price payment promptly to Trustee, all
bids by the Questioned Bidder shall be null and void. Trustee may, in Trustee's sole and absolute
discretion, determine that a credit bid may be in the best interest of Borrower and Lender and
elect to sell the Property for credit or for a combination of cash and credit; provided, however,
that Trustee shall have no obligation to accept any bid except an all cash bid. In the event
Trustee requires a cash bid and cash is not delivered within a reasonable time after conclusion of
the bidding process, as specified by Trustee (but in no event later than 3:45 p.m. local time on
the date of sale), then said contingent sale shall be null and void, the bidding process may be
recommenced, and any subsequent bids or sale shall be made as if no prior bids were made or
accepted.

                (c)     Judicial Foreclosure. This Security Instrument shall be effective as a
mortgage as well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Property in any manner perniitted by the laws of the State of Texas,
and any foreclosure suit may be brought by Trustee or by Lender. In the event a foreclosure
hereunder shall be commenced by Trustee, Lender may at any time before the sale of the
Property direct the said Trustee to abandon the sale, and may then institute suit for the collection
of the Note and the other secured indebtedness, and for this foreclosure of this Security
Instrument. It is agreed that if Lender should institute a suit for the collection of the Note or any
other secured indebtedness and for the foreclosure of this Security Instrument, Lender may at
any time before the entry of a final judgment in said suit dismiss the same, and require Trustee to
sell the Property in accordance with the provisions of this Security Instrument.




                                                                                               ATX000127
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 42 of 60



               (d)      Proceeds of Sale. The proceeds of any sale held by Trustee or any
receiver or public officer in foreclosure of the liens evidenced hereby shall be applied:

                       FIRST, to the payment of all necessary costs and expenses incident to
               such foreclosure sale, including but not limited to all court costs and charges of
               every character in the event foreclosed by suit, and a reasonable fee to. Trustee
               acting under the provisions of Section 6.1(a) above if foreclosed by power of sale
               as provided in said section, not exceeding one percent (1%) of the proceeds of
               such sale;

                       SECOND, to the payment in full of the all of the indebtedness and
               obligations evidenced or secured by the Loan Documents (including specifically
               without limitation the principal, interest and attorneys' fees due and unpaid on the
               Note and the amounts due and unpaid and owed to Lender under this Security
               Instrument and the other Loan Documents) in such order as Lender may elect, in
               Lender's sole and absolute discretion; and

                       THIRD, the remainder, if any, there shall be, shall be paid to Borrower or
               to such other party or parties as may be entitled thereto by law.

                (e)    Lender as Purchaser. Lender shall have the right to become the purchaser
at any sale held by any Trustee or by any receiver or public officer, and any Lender purchasing at
any such sale shall have the right to credit upon the amount of the bid made therefor, to the
extent necessary to satisfy such bid, the indebtedness owing to such Lender, or if such Lender
holds less than all such indebtedness, the pro rata part thereof owing to such Lender, accounting
to all other Lenders not joining in such bid in cash for the portion of such bid or bids
apportionable to such non-bidding Lender or Lenders.

                (f)    Uniform Commercial Code. Upon the occurrence of any Event of Default
that is continuing, Lender may exercise its rights of enforcement under the Code with respect to
the Collateral, and in conjunction with, in addition to or in substitution for those rights and
remedies:

                     (1)     Lender may enter upon the Property to take possession of,
               assemble and collect the Collateral or to render it unusable; and

                       (2)     Lender may require Borrower to assemble the Collateral and make
               it available at a place Lender designates which is mutually convenient to allow
               Lender to take possession or dispose of the Collateral; and

                       (3)     written notice mailed to Borrower as provided herein ten (10) days
               prior to the date of public sale of the Collateral or prior to the date after which
               private sale of the Collateral will be made shall constitute reasonable notice; and

                      (4)    any sale made pursuant to the provisions of this Section 6.1(f) shall
              be deemed to have been a public sale conducted in a commercially reasonable
              manner if held contemporaneously with the sale of the Property under power of
              sale as provided herein upon giving the same notice with respect to the sale of the




                                                                                          ATX000128
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 43 of 60


               Collateral hereunder as is required for such sale of the Property under power of
               sale; and

                       (5)    in the event of a foreclosure sale, whether made by Trustee under
               the terms hereof, or under judgment of a court, the Collateral and the remainder of
               the Property may, at the option of Lender, be sold as a whole; and

                      (6)      it shall not be necessary that Lender take possession of the
               Collateral or any part thereof prior to the time that any sale pursuant to the
               provisions of this Section 6.1(f) is conducted and it shall not be necessary that the
               Collateral or any part thereof be present at the location of such sale; and

                       (7)     prior to application of proceeds of disposition of the Collateral to
               the secured indebtedness, such proceeds shall be applied to the reasonable
               expenses of retaking, holding, preparing for sale or lease, selling, leasing and the
               like and the reasonable attorneys' fees and legal expenses incurred by Lender; and

                       (8)     any and all statements of fact or other recitals made in any bill of
               sale or assignment or other instrument evidencing any foreclosure sale hereunder
               as to non-payment of the indebtedness or as to the occurrence of any Event of
               Default, or as to Lender having declared all of such indebtedness to be due and
               payable, or as to notice of time, place and terms of sale and of the properties to be
               sold having been duly given, or as to any other act or thing having been duly done
               by Lender, shall absent manifest error be taken as conclusive evidence of the truth
               of the facts so stated and recited; and

                      (9)     Lender may appoint or delegate any one or more persons as agent
               to perform any act or acts necessary or incident to any sale held by Lender,
               including the sending of notices and the conduct of sale, but in the name and on
               behalf of Lender.

                (g)     Partial Foreclosure. Upon the occurrence of any Event of Default that is
continuing, Lender shall have the right to proceed with foreclosure of the liens and security
interests evidenced hereby without accelerating or declaring due all or any portion of the secured
indebtedness, and in such event any such foreclosure sale may be made subject to the unmatured
part of such indebtedness; and any such sale shall not in any manner affect the unmatured part of
the indebtedness, but as to such unmatured part, this Security Instrument shall remain in full
force and effect just as though no sale had been made. The proceeds of any such sale shall be
applied as provided in Section 6.1.(d) of this Security Instrument except that the amount paid
under subparagraph SECOND thereof shall be only the matured portion of the indebtedness and
any proceeds of such sale in excess of those provided for in subparagraphs FIRST and SECOND
(modified as provided above) shall be applied to installments of principal of and interest on the
Note in the inverse order of maturity. Several sales may be made hereunder without exhausting
the right of sale for any unmatured portion of the indebtedness.




                                                                                           ATX000129
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 44 of 60


               (h)     Waiver.

                        (1)    To the full extent Borrower may do so, Borrower agrees that
               Borrower will not at any time insist upon, plead, claim or take the benefit or
               advantage of any law now or hereafter in force pertaining to the rights and
               remedies of sureties or providing for any appraisement, valuation, stay, extension
               or redemption, and Borrower, for Borrower and Borrower's heirs, devisees,
               representatives, successors and assigns, and for any and all persons ever claiming
               any interest in the Property, to the extent permitted by law, hereby waives and
               releases all rights of redemption, valuation, appraisement, stay of execution,
               notice of intention to mature or declare due the whole of the secured indebtedness,
               notice of intent to accelerate, notice of acceleration (as to each such notice, except
               as provided in the clause of the Note entitled "Note and Cure Prior to
               Acceleration"), and all rights to a marshaling of the assets of Borrower, including
               the Property, or to a sale in inverse order of alienation in the event of foreclosure
               of the liens and security interests hereby created.

                       (2)     Borrower shall not have or assert any right under any statute or
               rule of law pertaining to the marshaling of assets, sale in inverse order of
               alienation, the exemption of homestead, the administration of estates of decedents
               whatever to defeat, reduce or affect the right of Lender under the teinis of this
               Security Instrument to a sale of the Property for the collection of the indebtedness
               without any prior or different resort for collection, or the right of Lender under the
               terms of this Security Instrument to the payment of such indebtedness out of the
               proceeds of sale of the Property in preference to every other claimant whatever.

                       (3)     To the extent that Borrower, any partner thereof or any other entity
               responsible for the payment of the indebtedness is now, or at any time or from
               time to time hereafter is, a partnership, Borrower and Lender expressly
               acknowledge and agree that Lender is not required to comply with Section 3.05(d)
               of the Texas Revised Partnership Act or any successor statute, as any of them may
               be amended or modified, or any other or further laws, rules or regulations now or
               hereafter in effect which may limit the rights and remedies of a creditor to pursue
               partners of a partnership prior to the pursuit of such creditor's rights and remedies
               against such partnership.

                      (4)     If any law referred to in this Section 6.1(h) and now in force, of
               which Borrower or Borrower's heirs, devisees, representatives, successors and
               assigns and such other persons claiming any interest in the Property might take
               advantage despite this section, shall hereafter be repealed and cease to be in force,
               such law shall not thereafter be deemed to preclude the application of this section.

               (i)     Delivery of Possession After Foreclosure.    In the event there is a
foreclosure sale and at the time of such sale Borrower or Borrower's heirs, devisees,
representatives, successors or assigns or any other persons claiming any interest in the Property
by, through or under Borrower are occupying or using the Property, or any part thereof, each and
all shall immediately become the tenant of the purchaser at such sale, which tenancy shall be a




                                                                                            ATX000130
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 45 of 60


tenancy from day-to-day, terminable at the will of either landlord or tenant, at a reasonable rental
per day based upon the value of the property occupied, such rental to be due daily to the
purchaser. In the event the tenant fails to surrender possession of said property upon demand,
the purchaser shall be entitled to institute and maintain an action for forcible entry and detainer
of said property in the Justice of the Peace Court in the Justice Precinct in which such property,
or any part thereof, is situated.

               (j)     Waiver of Deficiency Statute.

                        (1)    Subject only to the extent of the limitations expressly specified in
               Section 3 of the Note, in the event an interest in any of the Property is foreclosed
               upon pursuant to a judicial or nonjudicial foreclosure sale, Borrower agrees that
               notwithstanding the provisions of Sections 51.003, 51.004, and 51.005 of the
               Texas Property Code (as the same may be amended from time to time), and to the
               extent permitted by law, Lender shall be entitled to seek a deficiency judgment
               from Borrower and any other party obligated on the Note equal to the difference
               between the amount owing on the Note and the amount for which the Property
               was sold pursuant to judicial or nonjudicial foreclosure sale. Borrower expressly
               recognizes that this paragraph constitutes a waiver of the above-cited provisions
               of the Texas Property Code which would otherwise petinit Borrower and other
               persons against whom recovery of deficiencies is sought (even absent the
               initiation of deficiency proceedings against them) to present competent evidence
               of the fair market value of the Property as of the date of the foreclosure sale and
               offset against any deficiency the amount by which the foreclosure sale price is
               determined to be less than such fair market value. Borrower further recognizes
               and agrees that this waiver creates an irrebuttable presumption that the foreclosure
               sale price is equal to the fair market value of the Property for purposes of
               calculating deficiencies owed by Borrower, and others against whom recovery of
               a deficiency is sought.

                       (2)    Alternatively, in the event the waiver provided for in
               subsection (1) above is determined by a court of competent jurisdiction to be
               unenforceable, to the fullest extent not prohibited by applicable laws, the following
               shall be the basis for the finder of fact's deteunination of the fair market value of
               the Property as of the date of the foreclosure sale in proceedings governed by
               Sections 51.003, 51.004 and 51.005 of the Texas Property Code (as amended
               from time to time):

                              (i)     Property shall be valued in an "as is" condition as of the
                      date of the foreclosure sale, without any assumption or expectation that the
                      Property will be repaired or improved in any manner before a resale of the
                      Property after foreclosure;

                              (ii)    the valuation shall be based upon an assumption that the
                      foreclosure purchaser desires a resale of the Property for cash promptly
                      (but no later than twelve months) following the foreclosure sale;




                                                                                           ATX000131
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 46 of 60


                               (iii)   all reasonable closing costs customarily borne by the seller
                       in a commercial real estate transaction should be deducted from the gross
                       fair market value of the Property, including, without limitation, brokerage
                       commissions, title insurance, a survey of the Property, tax prorations,
                       seller's attorneys' fees and marketing costs;

                                (iv)  the gross fair market value of the Property shall be further
                       discounted to account for any estimated holding costs associated with
                       maintaining the Property pending sale, including, without limitation,
                       utilities expenses, property management fees, taxes and assessments (to
                       the extent not accounted for in subsection (iii) above) and other
                       maintenance expenses; and

                              (v)     any expert opinion testimony given or considered in
                       connection with a determination of the fair market value of the Property
                       must be given by persons having at least five years experience in
                       appraising property similar to the Property and who have conducted and
                       prepared a complete written appraisal of the Property taking into
                       consideration the factors set forth above.

               (k)     Lawsuits. Lender may proceed by a suit or suits in equity or at law,
whether for collection of the indebtedness secured hereby, the specific performance of any
covenant or agreement herein contained or in aid of the execution of any power herein granted,
or for any foreclosure hereunder or for the sale of the Property under the judgment or decree of
any court or courts of competent jurisdiction.

                (1)     Entry on Property. Lender is authorized, prior or subsequent to the
institution of any foreclosure proceedings, to the fullest extent permitted by applicable law, to
enter upon the Property, or any part thereof, and to take possession of the Property and all books
and records, and all recorded data of any kind or nature, regardless of the medium of recording
including, without limitation, all software, writings, plans, specifications and schematics to the
extent the same relate solely thereto or can be identified and segregated independently, and to
exercise without interference from Borrower any and all rights which Borrower has with respect
to the management, possession, operation, protection or preservation of the Property. Lender
shall not be deemed to have taken possession of the Property or any part thereof except upon the
exercise of its right to do so, and then only to the extent evidenced by its demand and overt act
specifically for such purpose. All costs, expenses and liabilities of every character incurred by
Lender in managing, operating, maintaining, protecting or preserving the Property shall
constitute a demand obligation of Borrower (which obligation Borrower hereby promises to pay)
to Lender pursuant to this Security Instrument. If necessary to obtain the possession provided for
above, Lender may invoke any and all legal remedies to dispossess Borrower. In connection
with any action taken by Lender pursuant to this section, Lender shall not be liable for any loss
sustained by Borrower resulting from any failure to let the Property or any part thereof, or from
any act or omission of Lender in managing the Property unless such loss is caused by the willful
misconduct and bad faith of Lender, nor shall Lender be obligated to perform or discharge any
obligation, duty or liability of Borrower arising under any lease or other agreement relating to the
Property or arising under any Permitted Encumbrance or otherwise arising. Borrower hereby




                                                                                           ATX000132
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 47 of 60


assents to, ratifies and confirms any and all actions of Lender with respect to the Property taken
under this section.

               (m)    Exercise of Rights Under Assignment of Leases and Rents. Lender may
exercise and enforce any and all rights or remedies that may be available to Lender under the
assignment of rents set out in this Security Instrument. Without limiting the foregoing, prior or
subsequent to taking possession of any portion of the Property or taking any action with respect
to such possession, and subject to the Willis and provisions of the Texas Assignment of Rents
Act, Chapter 64 of the Texas Property Code, Lender may: (1) collect and/or sue for the Rents
and Profits in Lender's own name, give receipts and releases therefor, and after deducting all
expenses of collection, including attorneys' fees and expenses, apply the net proceeds thereof to
the secured indebtedness in such manner and order as Lender may elect and/or to the operation
and management of the Property, including the payment of management, brokerage and
attorney's fees and expenses; and (2) require Borrower to transfer all security deposits and
records thereof to Lender together with original counterparts of the Leases.

               (n)   Termination of Commitment to Lend. Upon the occurrence of any Event
of Default, Lender may terminate any commitment or obligation to lend or disburse funds under
any Loan Document or enter into any other credit arrangement to or for the benefit of Borrower.

              (o)   Other Rights and Remedies. Upon the occurrence of any Event of
Default, Lender may exercise any and all other rights and remedies which Lender may have
under the Loan Documents, or at law or in equity or otherwise.


       6.2     Assignment of Rents.

                (a)    Assignment of Rents.     Borrower acknowledges and agrees that the
following additional provisions shall apply in connection with the assignments of rents set forth
in this Security Instrument:

                       (a) in no event shall the rights set out in said Section 1.8 effect or be
               construed so as to effect a pro Canto reduction of the secured indebtedness, except
               to the extent, if any, that Lender actually receives, after the occurrence of a
               default and Lender's election to pursue its rights under said Section 1.8, Property
               income and other sums directly from any tenant of all or any portion of the
               Property and applies same, in Lender's discretion, to the indebtedness; and

                      (b) Lender need not institute, prosecute or resort to any legal, equitable or
               other action, nor deliver any notice or demand, nor take any affirmative action
               whatsoever after the occurrence of a default in order to enforce and obtain the
               benefits of the provisions set out in said Section 1.8.

Notwithstanding anything to the contrary contained herein or otherwise, Borrower and Lender
intend, clearly and without ambiguity, that the provisions set forth in said Section 1.8 relating to
directions and notices to tenants are intended solely for the benefit of Lender and each respective
tenant and shall never inure to the benefit of Borrower or any person claiming by, through or




                                                                                           ATX000133
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 48 of 60


under Borrower. The provisions of this Section 6.2 shall be subject to the provisions of the
Texas Assignment of Rents Act, Chapter 64 of the Texas Property Code.

       6.3     Interest Limitation.

                (a)     Condition to Any Claim. Borrower hereby agrees that as a condition
precedent to asserting any claim against Lender relating to usury, Borrower shall provide written
notice to Lender, apprising Lender in reasonable detail of the nature and amount of the violation,
and Lender shall have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or crediting such excess
interest against any indebtedness then owing by Borrower to Lender. In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving triparty accounts) apply to any indebtedness evidenced or secured
by any of the Loan Documents. Notwithstanding anything to the contrary contained herein or in
any other Loan Documents, it is not the intention of Lender to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration. To the extent that Lender is relying on Chapter 303 of the Texas
Finance Code to detettnine the maximum lawful rate of interest payable on the secured
indebtedness, Lender will utilize the weekly ceiling from time to time in effect as provided in
such Chapter 303, as amended. To the extent United States federal law permits Lender to
contract for, charge, take, receive or reserve a greater amount of interest than under Texas law,
Lender will rely on United States federal law instead of such Chapter 303 for the purpose of
detettnining the maximum lawful rate. Additionally, to the extent permitted by applicable law
now or hereafter in effect, Lender may, at its option and from time to time, utilize any other
method of establishing the maximum lawful rate under such Chapter 303 or under applicable law
by giving notice, if required, to Borrower as provided by applicable law now or hereafter in
effect.
        6.4     Miscellaneous.

               (a)      No Partnership. Notwithstanding anything to the contrary contained
herein or otherwise  (i)  the relationship between Borrower and Lender hereunder and otherwise
shall be deemed, construed and treated by Borrower and Lender for all purposes to be solely that
of debtor/creditor; (ii) the various consent, approval and other rights afforded to Lender under
this Security Instrument have been granted and designed solely to protect the value of the
Property and to assure Borrower's payment of the secured indebtedness, and all such rights are
customarily granted lenders in secured lending transactions; (iii) Borrower and Lender hereby
expressly disclaim any sharing of liabilities, losses, costs or expenses with respect to the
ownership or operation of all or any portion of the Property, or otherwise; and (iv) the temis
contained herein are not intended by Borrower and Lender and shall not for any purpose be
deemed, construed or treated by Borrower and Lender so as (A) to create a partnership or joint
venture between Lender and Borrower or between Lender and any other party, or (B) to cause
Lender to be or become liable in any way for the debts and obligations of Borrower (including,
without limitation, any losses attributable to Borrower's operation of the Property) or any other
party.

                    [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                                                            ATX000134
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 49 of 60



              (b)  Indemnity. IT IS THE EXPRESS INTENTION OF BORROWER AND
  BORROWER HEREBY AGREES THAT THE INDEMNITIES SET FORTH IN THIS
  SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING BUT
  NOT LIMITED TO THOSE SET FORTH IN THE LOAN AGREEMENT AND IN THAT
  CERTAIN HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT EXECUTED BY
  BORROWER AND THE OTHER PARTIES NAMED THEREIN IN FAVOR OF LENDER
  AND DATED AS OF EVEN DATE HEREWITH) SHALL APPLY TO AND FULLY
  PROTECT EACH INDEMNIFIED PARTY, EVEN THOUGH ANY CLAIMS, DEMANDS,
  LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION, JUDGMENTS, PENALTIES,
  COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE
  ATTORNEYS' FEES) THEN THE SUBJECT OF INDEMNIFICATION MAY HAVE BEEN
  CAUSED BY, ARISE OUT OF, OR ARE OTHERWISE ATTRIBUTABLE TO, DIRECTLY
  OR INDIRECTLY, THE NEGLIGENCE IN WHOLE OR IN PART OF SUCH INDEMNIFIED
  PARTY AND/OR ANY OTHER PARTY, BUT NOT THE GROSS NEGLIGENCE OR
  WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.

                                                  Borrower's Initials:


             (c)  WAIVER OF CONSUMER RIGHTS. TO THE EXTENT NOW OR
  HEREAFTER APPLICABLE, BORROWER HEREBY WAIVES BORROWER'S RIGHTS
  UNDER THE DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT,
  SECTION 17.41 ET SEQ., BUSINESS & COMMERCE CODE, A LAW THAT GIVES
  CERTAIN CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.           AFTER
  CONSULTATION WITH AN ATTORNEY OF BORROWER'S OWN SELECTION,
  BORROWER VOLUNTARILY CONSENTS TO THIS WAIVER.

              (d)  TEXAS FINANCE CODE SECTION 307.052 COLLATERAL
  PROTECTION INSURANCE NOTICE: (A) BORROWER IS REQUIRED TO: (I) KEEP THE
  PROPERTY INSURED AGAINST DAMAGE IN THE AMOUNT LENDER SPECIFIES; (II)
  PURCHASE THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO
  BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER;
  AND (III) NAME LENDER AS THE PERSON TO BE PAID UNDER THE POLICY IN THE
  EVENT OF A LOSS; (B) BORROWER MUST, IF REQUIRED BY LENDER, DELIVER TO
  LENDER A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS;
  AND (C) IF BORROWER FAILS TO MEET ANY REQUIREMENT IN THE FOREGOING
  CLAUSES (A) OR (B), LENDER MAY OBTAIN COLLATERAL PROTECTION
  INSURANCE ON BEHALF OF BORROWER AT THE BORROWER'S EXPENSE.

             [END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGES]




                                                                          ATX000135
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 50 of 60



         IN WITNESS WHEREOF, Borrower has executed this Security Instrument as of the
  day and year first above written.

                                 "BORROWER"


                                 900 CESAR CHAVEZ, LLC,
                                 a Delaware limited liabilit com any,

                                 By:
                                        I rrtfe: a n aul
                                        Title: President


                                 905 CESAR CHAVEZ, LLC,
                                 a Delaware ited liabilit co any,

                                 By:
                                            m      atin Paul
                                          itle: President


                                 5TH AND RED RIVER, LLC,
                                 a Delaware ited liability cony,

                                 By:
                                           me. Natin Paul
                                        Title: President


                                 7400 SOUTH CONGRESS, LLC,
                                 a Delaware r • ed liabili J co ny,

                                 By:
                                        N         atin aul
                                        Title: President




      [SIGNATURE PAGE TO DEED OF TRUST, SECURITY AGREEMENT AND
                        FINANCING STATEMENT]




                                                                               ATX000136
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 51 of 60




  State of Tk Ok,S,
  County of -nrAVI

          On K,Q_Iyttrilbizir ci) 1,0 I g , before me, 1..ek\i
  personally appeared Iv           p OM
  who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
  subscribed to the within instrument and acknowledged to me that he/she/they executed the same
  in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument
  the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

          I certify under PENALTY OF PERJURY under the laws of the State of TO Q 5
  that the foregoing paragraph is true and correct.

         WITNESS my hand and official seal.

                                                                               LAURA BYRD
                                                           ...-ziA; -e:.Notary Public, State of Texas
  N• ARY PUBLIC OF 'RA 04                                     ;(1°.     3
                                                           711.7;     •-c:,? Comm. Expires 10-03-2020
  Printed Name: 1.0ivr0,- b9f0k,                               /i°F   -\%‘-   Notary ID 130846548
  My Commission Expires: I 0 / 3 iv)




  [ACKNOWLEDGMENT PAGE TO DEED OF TRUST, SECURITY AGREEMENT AND
                     FINANCING STATEMENT]




                                                                                                        ATX000137
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 52 of 60




  State of       0,5
  County of

          On S,0 00.444, A )          10      , before me, Lava-
  personally appeared w atm. pom
  who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
  subscribed to the within instrument and acknowledged to me that he/she/they executed the same
  in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument
  the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

          I certify under PENALTY OF PERJURY under the laws of the State of TVA GU
  that the foregoing paragraph is true and correct.

         WITNESS my hand and official seal.

                                                                                      LAURA BYRD
                                                           -•V.:•-
                                                              _: •••(S    -6:. Notary Public, State of Texas
  NOTARY PUBLIC OF 'RIM                                   '500
                                                           ••••••+%      :T.:. Comm. Expires 10-03-2020
                                                           -;Iii•• •
  Printed Name: LA/Ai %o-- 9)\,Nro•---                         '', //;;;,00      Notary ID 130846548
  My Commission Expires: 1011 0




  [ACKNOWLEDGMENT PAGE TO DEED OF TRUST, SECURITY AGREEMENT AND
                     FINANCING STATEMENT]




                                                                                                               ATX000138
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 53 of 60




  State of -RA (k
  County of INr. 0,AS

          On Izi ‘o -1-4.4nbty I ° )'LO 1% , before me, Ukvi-OL 131(k
  personally appeared IV (X-V)(1„ PO,NA
  who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
  subscribed to the within instrument and acknowledged to me that he/she/they executed the same
  in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument
  the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

          I certify under PENALTY OF PERJURY under the laws of the State of                       Te.uks
  that the foregoing paragraph is true and correct.

         WITNESS my hand and official seal.

                                                           Alt e   f */,           LAURA BYRD
                                                       .iZ'/         ,<g:S. Notary Public, State of Texas
  NOTARY PUBLIC OF I (VMS                              .'::'"X..     ',Z,?: Comm. Expires 10-03-2020
  Printed Name: L0AY-0\—                                    '14,;),„\‘‘'       Notary ID 130846548
  My Commission Expires: i 0 1511,0




  [ACKNOWLEDGMENT PAGE TO DEED OF TRUST, SECURITY AGREEMENT AND
                     FINANCING STATEMENT]




                                                                                                            ATX000139
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 54 of 60




  State of TO,
  County of 1\gx,\M

          On Si,1p Ynt C' IA ) 'LOIS          , before me, 1-0,VIIr- 12,1rot--
  personally appeared                0,,k
  who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
  subscribed to the within instrument and acknowledged to me that he/she/they executed the same
  in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument
  the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

          I certify under PENALTY OF PERJURY under the laws of the State of —R,1615
  that the foregoing paragraph is true and correct.

         WITNESS my hand and official seal.

                                                                               LAURA BYRD
                                                           z•           Notary Public, State of Texas
                                                          —•:
       ARY PUBLIC OF -it1A3                                             Comm. Expires 10-03-2020
                                                           '',//g oo`      Notary ID 130846548
  Printed Name: uo,vrfr-- B\irdk--
  My Commission Expires: io It°




  [ACKNOWLEDGMENT PAGE TO DEED OF TRUST, SECURITY AGREEMENT AND
                     FINANCING STATEMENT]




                                                                                                        ATX000140
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 55 of 60


                                            EXHIBIT A-1

                                DESCRIPTION OF 5' PROPERTY

TRACT 1: Lot 2, Block 60 of the Original City of Austin, Travis County, Texas, according to the Plat on
file at the General Land Office of the State of Texas, SAVE AND EXCEPT the West 18 inches of the
South 40 feet 6 inches as described in instrument recorded in Volume 365, Page 403 of the Deed Records
of Travis County, Texas.

TRACT 2: Lots A and B, LINAM NO. 1, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded in Volume 80, Page 182 of the Plat Records of Travis County, Texas.




                                                                                              ATX000141
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 56 of 60


                                          EXHIBIT A-2

                     DESCRIPTION OF 900 CESAR CHA'VEZ PROPERTY

Lots 1, 2, 3 and 4, Block 4, JAMES HARRINGTON'S SUBDIVISION OF OUTLOT 17, DIVISION "0",
according to the map or plat thereof, recorded in Volume X, Page 636, Plat Records, Travis County,
Texas.




                                                ii
                                                                                         ATX000142
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 57 of 60


                                           EXHIBIT A-3

                     DESCRIPTION OF 905 CESAR CHAVEZ PROPERTY


Lots 8 and 9, Block 1, R. W. MAGUIRE'S SUBDIVISION OF OUTLOTS 31 AND 32, DIVISION 0, a
subdivision in Travis County, Texas, according to the map or plat thereof, recorded in Volume 2, Page
165 of the Plat Records of Travis County, Texas, as further affected by Boundary Line Agreement and
Special Warranty Deed dated January 4, 2002, recorded under Document No. 2002008652 of the Official
Public Records of Travis County, Texas.




                                                 iii
                                                                                            ATX000143
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 58 of 60


                                              EXHIBIT A-4

                            DESCRIPTION OF CONGRESS PROPERTY


Tract 1:

ALL THAT CERTAIN TRACT OR PARCEL OF LAND LYING AND BEING SITUATED IN
TRAVIS COUNTY, TEXAS, BEING 5.133 ACRES OF LAND LOCATED IN THE WILLIAM
CANNON LEAGUE, ABSTRACT NO. 6, IN THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS,
BEING A PORTION OF A 5.65 ACRE TRACT OF LAND BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING at an iron pin found at the northwest corner of the above mentioned 5.65 acre tract of land,
said point being in the east line of Meadowcreek, Section 2, Phase 2, a subdivision in Austin, Travis
County, Texas according to the plat recorded in Book 71, Page 31, of the Travis County Plat Records and
from which point an trot pin found at the southeast corner of Lot 8 Block H, Meadowcreek, Section 2,
Phase 2, bears South 71 deg.17'00" East, 91.80 feet;

THENCE with the north line of said 5.65 acre tract, South 71 deg.17'00" East, 710.20 feet to an iron pin
found for the northeast corner of said 5.113 acre and hereof, and from which point an iron pin found at the
northeast corner of a 1.44 acre tract;

THENCE South 14 deg.32' West, 310.50 feet to an iron pin found for the southeast corner of said 5.113
acre tract and hereof, and southwest corner of said 1.440 acre tract; pin being on north line of 2.2686 acre
tract of Humble Pipe Line Co.

THENCE with the north line of said Humble Pipe Line Co. tract, North 75 deg.28'00" West, 622.23 feet
to an iron pin found in the east line of Meadowcreek, Section 2, Phase 2, for the southwest corner of said
5.65 acre tract and hereof, and for the northwest corner of the Humble Pipe Line Co. Tract;

THENCE with the east line of Meadowcreek, Section 2, Phase 2, North 01 deg.10'00" East at 102.98 feet
passing the northwest corner of Lot 5, Block M, Meadowcreek, Section 2 Phase 2, in all a distance of
372.40 feet to the POINT OF THE BEGINNING, containing in all 5.113 acres of land more or less.

Tract 2:

BEING A TRACT OR PARCEL OF LAND SITUATED IN TRAVIS COUNTY, TEXAS, BEING OUT
OF AND A PART OF THE WILLIAM CANNON LEAGUE, ABSTRACT NO. 6, IN THE CITY OF
AUSTIN, TRAVIS COUNTY, TEXAS, OUT 5.65 ACRE TRACT AND A .09 ACRE TRACT,
DESCRIBED BY THE BOUNDARY LINE AGREEMENT RECORDED IN VOLUME 4862, PAGE
1328 OF THE TRAVIS COUNTY DEED RECORDS, AND BEING THE SAME TRACT OF LAND
DESCRIBED AS TRACT 2 IN A DEED FROM ISAM KUSSAD AND JOYCE KUSSAD, HUSBAND
AND WIFE, TO SERGIO LOZANO-SANCHEZ AND MARION SANCHEZ-LOZANO, DATED
FEBRUARY 19, 2003 AND RECORDED IN 2003045409 OF THE OFFICIAL PUBLIC RECORDS OF
TRAVIS COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED BY METES AND
BOUNDS AS FOLLOWS:

COMMENCING at a 1/2" iron rod found in the Southeast corner of this tract, and in the west right-of-
way line of U.S. Highway 81 (South Congress Avenue), and the Northeast corner of that 2.2686 tract of
land conveyed to Humble Pipeline Company by deed recorded in Volume 993, Page 101 of the Deed



                                                    iv
                                                                                                  ATX000144
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 59 of 60


Records of Travis County, Texas, and which point is also POINT OF BEGINNING of the herein
described tract;

THENCE with the South line of this tract and the north line of the Humble Pipeline Company tract North
75°32'24" West at a distance of 376. 78 feet to a 1" iron pipe found at the Southwest corner of this tract
and the Southeast corner of a 4.95 acre tract of land conveyed to Pecan Grove Joint Venture by deed
recorded in Volume 7581, Page 179 of the Deed Records of Travis County, Texas;

THENCE with the west line of this tract and the east line of the Pecan Grove Joint Venture tract North 14
deg.35'56" East at a distance of 309.60 feet to a 1/2" iron rod found at the Northwest corner of this tract
and the Northeast corner of the Pecan Grove Joint Venture tract, and a point in the south line of Lot lA of
Sarah Ann Fritts Subdivision;

THENCE with the North line of this tract and the south line of Lot 1A of Sarah Ann Fritts Subdivision
South 71 deg.14'57" East at a distance of 31.27 feet to a 1/2" iron rod found at the Northeast corner of this
tract and the Northwest corner of Lot 1 of The Ennis Subdivision, a Travis County subdivision recorded
in Volume 82, Page 20, Plat Records, Travis County, Texas;

THENCE with the East line of this tract and the west line of Lot 1 of The Ennis Subdivision South 06
deg.08'54" West at a distance cf 155.84 feet to a 1/2" iron rod found at a corner of this tract in the North
line of this tract and the Southwest corner of Lot 1 of The Ennis Subdivision;

THENCE with the North line of this tract and the south line of Lot 1 of The Ennis Subdivision South 73
deg. 11 '02" East at a distance of 324.92 feet to a 1/2" iron rod found at the Northeast corner of this tract
and the Southeast corner of Lot 1 of The Ennis Subdivision, and in the west right-of-way line of U.S.
Highway 81 (South Congress Avenue);

THENCE with the East line of this tract and the west line of U.S. Highway 81 (South Congress Avenue)
South 15 deg.24'48" West at a distance of 139.72 feet to a 1/2" iron rod found in the Southeast corner of
this tract, and in the west right-of-way line of U.S. Highway 81 (South Congress Avenue), and the
Northeast corner of the Humble Pipeline Company tract, and being the POINT OF BEGINNING,
containing 1.4296 acres of land, more or less.

Tract 3:

Lot 1, of ENNIS SUBDIVISION, an addition in Travis County, Texas, according to the map or plat
thereof recorded in Plat Book 82, Page 20, of the Plat Records of Travis County, Texas.




                                                                                                    ATX000145
19-11527-tmd Doc#27-6 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 4 - Deed of
    Trust Security Agreement and Financing Statement dated Se Pg 60 of 60



  Records of Travis County, Texas, and which point is also POINT OF BEGINNING of the herein
  described tract;

  THENCE with the South line of this tract and the north line of the Humble Pipeline Company tract North
  75°32'24" West at a distance of 376. 78 feet to a 1" iron pipe found at the Southwest corner of this tract
  and the Southeast corner of a 4.95 acre tract of land conveyed to Pecan Grove Joint Venture by deed
  recorded in Volume 7581, Page 179 of the Deed Records of Travis County, Texas;

 THENCE with the west line of this tract and the east line of the Pecan Grove Joint Venture tract North 14
 deg.35'56" East at a distance of 309.60 feet to a 1/2" iron rod found at the Northwest corner of this tract
 and the Northeast corner of the Pecan Grove Joint Venture tract, and a point in the south line of Lot lA of
 Sarah Ann Fritts Subdivision;

 THENCE with the North line of this tract and the south line of Lot 1A of Sarah Ann Fritts Subdivision
 South 71 deg.14'57" East at a distance of 31.27 feet to a 1/2" iron rod found at the Northeast corner of this
 tract and the Northwest corner of Lot 1 of The Ennis Subdivision, a Travis County subdivision recorded
 in Volume 82, Page 20, Plat Records, Travis County, Texas;

 THENCE with the East line of this tract and the west line of Lot 1 of The Ennis Subdivision South 06
 deg.08'54" West at a distance cf 155.84 feet to a 1/2" iron rod found at a corner of this tract in the North
 line of this tract and the Southwest corner of Lot 1 of The Ennis Subdivision;

 THENCE with the North line of this tract and the south line of Lot 1 of The Ennis Subdivision South 73
 deg. 11 '02" East at a distance of 324.92 feet to a 1/2" iron rod found at the Northeast corner of this tract
 and the Southeast corner of Lot 1 of The Ennis Subdivision, and in the west right-of-way line of U.S.
 Highway 81 (South Congress Avenue);

 THENCE with the East line of this tract and the west line of U.S. Highway 81 (South Congress Avenue)
 South 15 deg.24`48" West at a distance of 139.72 feet to a 1/2" iron rod found in the Southeast corner of
 this tract, and in the west right-of-way line of U.S. Highway 81 (South Congress Avenue), and the
 Northeast corner of the Humble Pipeline Company tract, and being the POINT OF BEGINNING,
 containing 1.4296 acres of land, more or less.

 Tract 3:

 Lot 1, of ENNIS SUBDIVISION, an addition in Travis County, Texas, according to the map or plat
 thereof recorded in Plat Book 82, Page 20, of the Plat Records of Travis County, Texas.




                                                                                        FILED AND RECORDED
                                                                                     OFFICIAL PUBLIC RECORDS
                                                                  O
                                                                 co          cs,

                                                                                   DANA DEBEAUVOIR, COUNTY CLERK
                                                                                       TRAVIS COUNTY, TEXAS
                                                                       if
                                                                                      September 25 2018 02:07 PM

                                                                                                       ATX000146
                                                                                             FEE: $ 254.00 2018151772
